Exhibit 10.1

Execution Copy

Diebold, Incorporated

$75,000,000 5.44% Series 2006-A Guaranteed Senior Notes,

Tranche 1, due March 2, 2013

$175,000,000 5.50% Series 2006-A Guaranteed Senior Notes,

Tranche 2, due March 2, 2016

$50,000,000 5.55% Series 2006-A Guaranteed Senior Notes,

Tranche 3, due March 2, 2018



--------------------------------------------------------------------------------



Note Purchase Agreement



--------------------------------------------------------------------------------



Dated as of March 2, 2006

1

Table of Contents

                 
Section
  Heading   Page
SECTION 1.Authorization of Notes
            1   SECTION 2.Sale and Purchase of Notes; Additional Series of
Notes; Subsidiary Guaranty1
       
Section 2.1
  Series 2006-A Notes
    1  
Section 2.2
  Additional Series of Notes
    2  
Section 2.3
  Subsidiary Guaranty
    3  
SECTION 3.Closing
            4  
SECTION 4.Conditions to Closing
            5  
Section 4.1
  Representations and Warranties
    5  
Section 4.2
  Performance; No Default
    5  
Section 4.3
  Compliance Certificates
    5  
Section 4.4
  Opinions of Counsel
    6  
Section 4.5
  Purchase Permitted By Applicable Law, Etc
    6  
Section 4.6
  Sale of Other Notes
    6  
Section 4.7
  Payment of Special Counsel Fees
    6  
Section 4.8
  Private Placement Number
    6  
Section 4.9
  Changes in Corporate Structure
    6  
Section 4.10
  Subsidiary Guaranty
    7  
Section 4.11
  Funding Instructions
    7  
Section 4.12
  Proceedings and Documents
    7   SECTION 5.Representations and Warranties of the Company
    7  
Section 5.1
  Organization; Power and Authority
    7  
Section 5.2
  Authorization, Etc
    7  
Section 5.3
  Disclosure
    8  
Section 5.4
  Organization and Ownership of Shares of Subsidiaries; Affiliates
    8  
Section 5.5
  Financial Statements; Material Liabilities
    9  
Section 5.6
  Compliance with Laws, Other Instruments, Etc
    9  
Section 5.7
  Governmental Authorizations, Etc
    9  
Section 5.8
  Litigation; Observance of Agreements, Statutes and Orders
    10  
Section 5.9
  Taxes
    10  
Section 5.10
  Title to Property; Leases
    10  
Section 5.11
  Licenses, Permits, Etc
    11  
Section 5.12
  Compliance with ERISA
    11  
Section 5.13
  Private Offering by the Company
    12  
Section 5.14
  Use of Proceeds; Margin Regulations
    12  
Section 5.15
  Existing Debt; Future Liens
    13  
Section 5.16
  Foreign Assets Control Regulations, Etc
    13  
Section 5.17
  Status under Certain Statutes
    14  
Section 5.18
  Environmental Matters
    14  
Section 5.19
  Notes and Subsidiary Guaranty Rank Pari Passu
    14  
SECTION 6.Representations of the Purchasers
            15  
Section 6.1
  Purchase for Investment
    15  
Section 6.2
  Accredited Investor
    15  
Section 6.3
  Source of Funds
    15  
SECTION 7.Information as to Company
            17  
Section 7.1
  Financial and Business Information
    17  
Section 7.2
  Officer’s Certificate
    20  
Section 7.3
  Visitation
    21  
SECTION 8.Payment of the Notes
            21  
Section 8.1
  Maturity
    21  
Section 8.2
  Optional Prepayments with Make-Whole Amount
    21  
Section 8.3
  Allocation of Partial Prepayments
    22  
Section 8.4
  Maturity; Surrender, Etc
    22  
Section 8.5
  Purchase of Notes
    22  
Section 8.6
  Make-Whole Amount for the Series 2006-A Notes
    22  
SECTION 9.Affirmative Covenants
            24  
Section 9.1
  Compliance with Law
    24  
Section 9.2
  Insurance
    24  
Section 9.3
  Maintenance of Properties
    24  
Section 9.4
  Payment of Taxes and Claims
    25  
Section 9.5
  Corporate Existence, Etc
    25  
Section 9.6
  Designation of Subsidiaries
    25  
Section 9.7
  Notes and Subsidiary Guaranty to Rank Pari Passu
    26  
Section 9.8
  Additional Subsidiary Guarantors
    26  
Section 9.9
  Books and Records
    27  
SECTION 10.Negative Covenants
            27  
Section 10.1
  Consolidated Net Debt to Consolidated Total Capitalization
    27  
Section 10.2
  Interest Coverage Ratio
    27  
Section 10.3
  Priority Debt
    27  
Section 10.4
  Limitation on Liens
    27  
Section 10.5
  Merger and Consolidation
    29  
Section 10.6
  Sales of Assets
    30  
Section 10.7
  Transactions with Affiliates
    31  
Section 10.8
  Line of Business
    31  
Section 10.9
  Terrorism Sanctions Regulations
    31  
SECTION 11.Events of Default
            32  
SECTION 12.Remedies on Default, Etc
            34  
Section 12.1
  Acceleration
    34  
Section 12.2
  Other Remedies
    35  
Section 12.3
  Rescission
    35  
Section 12.4
  No Waivers or Election of Remedies, Expenses, Etc
    35   SECTION 13.Registration; Exchange; Substitution of Notes
    36  
Section 13.1
  Registration of Notes
    36  
Section 13.2
  Transfer and Exchange of Notes
    36  
Section 13.3
  Replacement of Notes
    36  
SECTION 14.Payments on Notes
            37  
Section 14.1
  Place of Payment
    37  
Section 14.2
  Home Office Payment
    37  
SECTION 15.Expenses, Etc
            37  
Section 15.1
  Transaction Expenses
    37  
Section 15.2
  Survival
    38   SECTION 16.Survival of Representations and Warranties; Entire Agreement
    38  
SECTION 17.Amendment and Waiver
            39  
Section 17.1
  Requirements
    39  
Section 17.2
  Solicitation of Holders of Notes
    39  
Section 17.3
  Binding Effect, Etc
    40  
Section 17.4
  Notes Held by Company, Etc
    40  
SECTION 18.Notices
            40  
SECTION 19.Reproduction of Documents
            41  
SECTION 20.Confidential Information
            41  
SECTION 21.Substitution of Purchaser
            43  
SECTION 22.Miscellaneous
            43  
Section 22.1
  Successors and Assigns
    43  
Section 22.2
  Payments Due on Non-Business Days
    43  
Section 22.3
  Accounting Terms
    43  
Section 22.4
  Severability
    44  
Section 22.5
  Construction
    44  
Section 22.6
  Counterparts
    44  
Section 22.7
  Governing Law
    44  
Section 22.8
  Jurisdiction and Process; Waiver of Jury Trial
    44  

2

Attachments to the Note Purchase Agreement:

         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 4.9
  —   Changes in Corporate Structure
 
       
Schedule 5.3
  —   Disclosure
 
       
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.15
  —   Existing Debt
 
       
Schedule 10.4
  —   Existing Liens
 
       
Exhibit 1(a)
  —   Form of 5.44% Series 2006-A Guaranteed Senior Note, Tranche 1,

due March 2, 2013



    Exhibit 1(b) — Form of 5.50% Series 2006-A Guaranteed Senior Note, Tranche
2,

due March 2, 2016



    Exhibit 1(c) — Form of 5.55% Series 2006-A Guaranteed Senior Note, Tranche
3,

due March 2, 2018

         
Exhibit 2.3
  —   Form of Subsidiary Guaranty
 
       
Exhibit 4.4(a)
  —   Form of Opinion of Special Counsel to the Company
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers
 
       
Exhibit S
  —   Form of Supplement to Note Purchase Agreement

3

Diebold, Incorporated
5995 Mayfair Road
North Canton, OH 44720-8077

$75,000,000 5.44% Series 2006-A Guaranteed Senior Notes, Tranche 1, due March 2,
2013

$175,000,000 5.50% Series 2006-A Guaranteed Senior Notes, Tranche 2, due
March 2, 2016

$50,000,000 5.55% Series 2006-A Guaranteed Senior Notes, Tranche 3, due March 2,
2018

Dated as of

March 2, 2006

To the Purchasers listed in

  the attached Schedule A:

Ladies and Gentlemen:

Diebold, Incorporated, an Ohio corporation (the “Company”), agrees with the
Purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:

SECTION 1. Authorization of Notes.

The Company will authorize the issue and sale of $300,000,000 aggregate
principal amount of its Series 2006-A Guaranteed Senior Notes consisting of
(a) $75,000,000 aggregate principal amount of its 5.44% Series 2006-A Guaranteed
Senior Notes, Tranche 1, due March 2, 2013 (the “Tranche 1 Notes”),
(b) $175,000,000 aggregate principal amount of its 5.50% Series 2006-A
Guaranteed Senior Notes, Tranche 2, due March 2, 2016 (the “Tranche 2 Notes”)
and (c) $50,000,000 aggregate principal amount of its 5.55% Series 2006-A
Guaranteed Senior Notes, Tranche 3, due March 2, 2018 (the “Tranche 3 Notes”;
the Tranche 3 Notes together with the Tranche 1 Notes and Tranche 2 Notes are
collectively referred to herein as the “Series 2006-A Notes”). The Series 2006-A
Notes together with each Series of Additional Notes which may from time to time
be issued pursuant to the provisions of Section 2.2 are collectively referred to
herein as the “Notes” (such term shall also include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Tranche 1
Notes, the Tranche 2 Notes and the Tranche 3 Notes shall be substantially in the
forms set out in Exhibit 1(a), Exhibit 1(b) and Exhibit 1(c), respectively, with
such changes therefrom, if any, as may be approved by the Purchasers and the
Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

SECTION 2. Sale and Purchase of Notes; Additional Series of Notes; Subsidiary
Guaranty.

Section 2.1 Series 2006-A Notes. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, on the Closing Date provided for in Section 3,
the Series 2006-A Notes of the tranche and in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The obligations of each Purchaser hereunder are
several and not joint obligations and no Purchaser shall have any obligation or
any liability to any Person for the performance or nonperformance by any other
Purchaser hereunder.

Section 2.2 Additional Series of Notes.

(a) The Company may, from time to time, in its sole discretion but subject to
the terms hereof, issue and sell one or more additional Series of its unsecured
promissory notes under the provisions of this Agreement pursuant to a supplement
(a “Supplement”) substantially in the form of Exhibit S, provided that the
aggregate principal amount of Notes of all Series issued pursuant to all
Supplements in accordance with the terms of this Section 2.2 shall not exceed
$1,000,000,000.

(b) Each additional Series of Notes (the “Additional Notes”) issued pursuant to
a Supplement shall be subject to the following terms and conditions:

(1) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential alphabetical designation inscribed
thereon;

(2) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall, if and to the extent this Agreement
requires or permits voting by Series, vote as a single class and constitute one
Series;

(3) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
put rights and mandatory and optional prepayment on the dates and at the
premiums, if any, have such additional or different conditions precedent to
closing, such representations and warranties and such additional covenants and
defaults as shall be specified in the Supplement under which such Additional
Notes are issued and upon execution of any such Supplement, this Agreement shall
be deemed amended (i) to reflect such additional put rights, covenants and
defaults without further action on the part of the holders of the Notes
outstanding under this Agreement, provided, that any such additional put rights,
covenants and defaults shall inure to the benefit of all holders of Notes so
long as any Additional Notes issued pursuant to such Supplement remain
outstanding and (ii) to reflect such representations and warranties as are
contained in such Supplement for the benefit of the holders of such Additional
Notes in accordance with the provisions of Section 16;

(4) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S with such variations, omissions
and insertions as are necessary or permitted hereunder;

(5) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(6) all Additional Notes shall constitute Senior Debt of the Company and shall
rank pari passu with all other outstanding Notes; and

(7) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof,
(i) any Default or Event of Default shall have occurred and be continuing or
(ii) a waiver of Default or Event of Default shall be in effect.

(c) The right of the Company to issue, and the obligation of the Additional
Purchasers to purchase, any Additional Notes shall be subject to the following
conditions precedent, in addition to the conditions specified in the Supplement
pursuant to which such Additional Notes may be issued:

(1) a duly authorized Senior Financial Officer shall execute and deliver to each
Additional Purchaser and each holder of Notes an Officer’s Certificate dated the
date of issue of such Series of Additional Notes stating that such officer has
reviewed the provisions of this Agreement (including all Supplements) and
setting forth the information and computations (in sufficient detail) required
to establish whether after giving effect to the issuance of the Additional Notes
and after giving effect to the application of the proceeds thereof, the Company
is in compliance with the requirements of Section 10.1 on such date;

(2) the Company and each such Additional Purchaser shall execute and deliver a
Supplement substantially in the form of Exhibit S;

(3) each Additional Purchaser shall have confirmed in the Supplement that the
representations set forth in Section 6 are true with respect to such Additional
Purchaser on and as of the date of issue of such Additional Notes; and

(4) each Subsidiary Guarantor for which a Collateral Release shall not have
occurred shall execute and deliver a Guaranty Accession Agreement in the form
attached to the Subsidiary Guaranty.

Section 2.3 Subsidiary Guaranty.

(a) The payment by the Company of all amounts due with respect to the Notes and
the performance by the Company of its obligations under this Agreement
(including all Supplements) will be absolutely and unconditionally guaranteed by
the Subsidiary Guarantors pursuant to the Subsidiary Guaranty Agreement dated as
of March 2, 2006, which shall be substantially in the form of Exhibit 2.3
attached hereto (the “Subsidiary Guaranty”).

(b) The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty upon the written request of the Company
(a “Collateral Release”), provided that (1) such Subsidiary Guarantor has been
released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under the Subsidiary Guaranty) as an
obligor, co-obligor and guarantor under and in respect of the Bank Credit
Agreement and the Company so certifies to the holders of the Notes in a
certificate of a Responsible Officer, (2) at the time of such release and
discharge, the Company shall deliver a certificate of a Responsible Officer to
the holders of the Notes stating that no Default or Event of Default shall have
occurred and be continuing or will result from such release and discharge and
containing reasonably detailed calculations demonstrating compliance with
Sections 10.1, 10.2 and 10.3 and (3) if any fee or other form of consideration
(other than, for the avoidance of doubt, the reimbursement of costs or expenses)
is given to any holder of Debt of the Company, including, without limitation,
any party to the Bank Credit Agreement, expressly for the purpose of such
release, the holders of the Notes shall receive proportional consideration pro
rata in respect of the amount of Debt of the Company held by such Persons in
relation to the indebtedness outstanding under the Bank Credit Agreement at the
time such release thereunder was granted.

SECTION 3. Closing.

The sale and purchase of the Series 2006-A Notes to be purchased by each
Purchaser shall occur at the offices of Schiff Hardin LLP, 623 Fifth Avenue,
28th Floor, New York, New York 10022 at 11:00 a.m. New York, New York time, at a
closing on March 2, 2006 or on such other Business Day thereafter as may be
agreed upon by the Company and the Purchasers (the “Closing Date”). On the
Closing Date, the Company will deliver to each Purchaser the Series 2006-A Notes
of each tranche to be purchased by such Purchaser in the form of a single
Series 2006-A Note of such tranche (or such greater number of Series 2006-A
Notes of such tranche in denominations of at least $100,000 as such Purchaser
may request) dated the Closing Date and registered in such Purchaser’s name (or
in the name of such Purchaser’s nominee), against delivery by such Purchaser to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company in compliance with the funding instructions described in
Section 4.11. If, on the Closing Date, the Company shall fail to tender such
Series 2006-A Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.

SECTION 4. Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Series 2006-A Notes to
be sold to such Purchaser on the Closing Date is subject to the fulfillment to
such Purchaser’s satisfaction, prior to or on the Closing Date, of the following
conditions:

Section 4.1 Representations and Warranties.

(a) Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and on
the Closing Date.

(b) Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and on the Closing Date.

Section 4.2 Performance; No Default. The Company and each Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in this Agreement and the Subsidiary Guaranty required to be performed or
complied with by the Company and each such Subsidiary Guarantor prior to or on
the Closing Date, and immediately after giving effect to the issue and sale of
the Series 2006-A Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.

Section 4.3 Compliance Certificates.

(a) Officer’s Certificate of the Company. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate of its Secretary or an Assistant Secretary, dated
the Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Series 2006-A Notes and this Agreement.

(c) Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the Closing Date, certifying that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.

(d) Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of its Secretary
or an Assistant Secretary, dated the Closing Date, certifying as to the
resolutions attached thereto and other corporate or other proceedings relating
to the authorization, execution and delivery of the Subsidiary Guaranty.

Section 4.4 Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Jones Day, special counsel for the Company and the Subsidiary
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or special counsel to the Purchasers may reasonably request (and the Company
hereby instructs its counsel to deliver such opinion to the Purchasers) and
(b) from Schiff Hardin LLP, special counsel to the Purchasers in connection with
such transactions, substantially in the form set forth in Exhibit 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5 Purchase Permitted By Applicable Law, Etc. On the Closing Date, such
Purchaser’s purchase of Series 2006-A Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation. If requested by any Purchaser, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact
regarding the Company and its Subsidiaries as such Purchaser may reasonably
specify to enable such Purchaser to determine whether such purchase is so
permitted.

Section 4.6 Sale of Other Notes. On the Closing Date, the Company shall sell to
each other Purchaser and each other Purchaser shall purchase the Series 2006-A
Notes to be purchased by it on the Closing Date as specified in Schedule A.

Section 4.7 Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing Date, the
reasonable fees, reasonable charges and reasonable disbursements of special
counsel to the Purchasers referred to in Section 4.4(b) to the extent reflected
in a reasonably detailed statement of such counsel rendered to the Company at
least one Business Day prior to the Closing Date.

Section 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each tranche of the Series 2006-A Notes.

Section 4.9 Changes in Corporate Structure. Except as specified in Schedule 4.9,
neither the Company nor any Subsidiary Guarantor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation, or shall have succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.

Section 4.10 Subsidiary Guaranty. The Subsidiary Guaranty shall have been duly
authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.

Section 4.11 Funding Instructions. At least three Business Days prior to the
Closing Date, such Purchaser shall have received written instructions signed by
a Responsible Officer on letterhead of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number and (c) the account name and number
into which the purchase price for the Series 2006-A Notes is to be deposited.

Section 4.12 Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and the Subsidiary Guaranty and all documents and instruments incident to such
transactions shall be satisfactory to such Purchaser and special counsel to the
Purchasers, and such Purchaser and special counsel to the Purchasers shall have
received all such counterpart originals or certified or other copies of such
documents as such Purchaser or special counsel to the Purchasers may reasonably
request.

SECTION 5. Representations and Warranties of the Company.

The Company represents and warrants to each Purchaser, as of the date hereof,
that:

Section 5.1 Organization; Power and Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the
Series 2006-A Notes and to perform the provisions hereof and thereof.

Section 5.2 Authorization, Etc.

(a) This Agreement and the Series 2006-A Notes to be issued on the Closing Date
have been duly authorized by all necessary corporate action on the part of the
Company, and this Agreement constitutes, and upon execution and delivery thereof
each such 2006-A Note will constitute, a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by (1) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (2) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally.

(b) The Subsidiary Guaranty has been duly authorized by all necessary corporate
or other action on the part of each Subsidiary Guarantor and the Subsidiary
Guaranty constitutes a legal, valid and binding obligation of each Subsidiary
Guarantor enforceable against each Subsidiary Guarantor in accordance with its
terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3 Disclosure. The Company, through its agent, Banc of America
Securities LLC, has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated February 2006 (the “Memorandum”), relating to the transactions
contemplated hereby. This Agreement, the Memorandum, the documents, certificates
or other writings identified in Schedule 5.3 and the financial statements listed
in Schedule 5.5, in each case, delivered to the Purchasers prior to February 14,
2006 (this Agreement, the Memorandum, such documents, certificates or other
writings and such financial statements being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made. Except as disclosed in the Disclosure Documents, since
December 31, 2004, there has been no change in the financial condition,
operations, business or properties of the Company or any Restricted Subsidiary
except changes that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. There is no fact known to any Senior
Financial Officer or other executive officer of the Company that would
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.

Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (1) the Company’s Restricted and Unrestricted Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Company and each other Subsidiary,
(2) the Company’s Affiliates, other than Subsidiaries and Undisclosed Affiliates
and (3) the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and, to the extent such concept is
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign corporation or other legal entity and is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact and, in the case of each Subsidiary that is a
Subsidiary Guarantor, to execute and deliver the Subsidiary Guaranty and to
perform the provisions thereof.

(d) No Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4, customary limitations imposed by corporate law or
similar statutes and, in the case of Foreign Subsidiaries, the laws and
regulations of jurisdictions other than the United States of America)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5. All such financial
statements (including in each case the related schedules and notes) fairly
present, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes). The Company and its
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.

Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Series 2006-A
Notes and the execution, delivery and performance by each Subsidiary Guarantor
of the Subsidiary Guaranty will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.

Section 5.7 Governmental Authorizations, Etc. Except for filings on Form 8-K
required to be filed with the SEC as a result of the execution of this
Agreement, no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Company or any Subsidiary
Guarantor is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement or the Series 2006-A Notes or (b) any
Subsidiary Guarantor of the Subsidiary Guaranty.

Section 5.8 Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, governmental investigations or proceedings
pending or, to the knowledge of the Company, threatened against or directly
affecting the Company or any Restricted Subsidiary or any property of the
Company or any Restricted Subsidiary in any court or before any arbitrator of
any kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.9 Taxes. The Company and its Subsidiaries have filed all income tax
and other material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not,
individually or in the aggregate, Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. No Senior
Financial Officer or other executive officer of the Company knows of any basis
for any other tax or assessment that would reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of federal, state or other taxes for all
fiscal periods are adequate in accordance with GAAP. The United States federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 1996.

Section 5.10 Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties which
the Company and its Restricted Subsidiaries own or purport to own that,
individually or in the aggregate, are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that, individually or in the aggregate, are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11 Licenses, Permits, Etc.

(a) The Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks, trade names and domain names, or rights thereto,
that, individually or in the aggregate, are necessary for the operation of their
respective businesses, without known conflict with the rights of others, except
for those failures to own or possess or conflicts that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(b) To the knowledge of the Company, no product of the Company or any of its
Restricted Subsidiaries infringes any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name,
domain name or other right owned by any other Person, except for those
infringements that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(c) To the knowledge of the Company, there is no violation by any Person of any
right of the Company or any of its Restricted Subsidiaries with respect to any
patent, copyright, proprietary software, service mark, trademark, trade name,
domain name or other right owned by the Company or any of its Restricted
Subsidiaries, except for those violations that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

Section 5.12 Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan (which is not a Multiemployer Plan) in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in, and would
not reasonably be expected to result in, a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability for failure to comply
with the provisions of Title I of ERISA or pursuant to Title IV of ERISA (other
than for premium payments to the PBGC paid in a timely manner) or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be, individually or in the aggregate,
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans subject to Title IV of ERISA (other than Multiemployer Plans), determined
as of the beginning of such Plan’s most recent plan year (for which such
liabilities have been determined) on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value as of such determination date
of the assets of such Plan allocable to such benefit liabilities by more than
$5,000,000 in the case of any single Plan and by more than $25,000,000 in the
aggregate for all Plans. The term “benefit liabilities” has the meaning
specified in Section 4001 of ERISA and the terms “current value” and “present
value” have the meanings specified in Section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that, individually or in the aggregate, are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Series 2006-A Notes hereunder to each Purchaser will not involve any
transaction with respect to such Purchaser that is subject to and not exempt
from the prohibitions of Section 406 of ERISA or in connection with which a tax
would be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.3 as to the sources of the funds to be
used to pay the purchase price of the Series 2006-A Notes to be purchased by
such Purchaser.

Section 5.13 Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has, directly or through any agent, offered the
Series 2006-A Notes, the Subsidiary Guaranty or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any Person other than the Purchasers and
not more than 50 other Institutional Investors of the type described in clause
(c) of the definition thereof, each of which has been offered the Series 2006-A
Notes and the Subsidiary Guaranty in connection with a private sale for
investment. Neither the Company nor anyone acting on the Company’s behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series 2006-A Notes or the Subsidiary Guaranty to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series 2006-A Notes to refinance existing
indebtedness and for other general corporate purposes of the Company. No part of
the proceeds from the sale of the Series 2006-A Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 25% of the value of the consolidated total assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15 Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Company and its Restricted Subsidiaries as
of January 31, 2006 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Debt of the Company or its Restricted Subsidiaries. Neither the Company nor
any Restricted Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt of the Company
or such Restricted Subsidiary, and no event or condition exists with respect to
any Debt of the Company or any Restricted Subsidiary, that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Restricted
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.

Section 5.16 Foreign Assets Control Regulations, Etc.

(a) Neither the sale of the Series 2006-A Notes by the Company hereunder nor its
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) Neither the Company nor any Subsidiary is (1) a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(2) to the knowledge of the Company, engaged in any dealings or transactions
with any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

(c) No part of the proceeds from the sale of the Series 2006-A Notes hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

Section 5.17 Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is (a) an “investment company,” nor will be an “investment
company” after the application of proceeds, within the meaning of the Investment
Company Act of 1940, as amended or (b) a “holding company” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 2005, as amended. Neither the Company nor any
Restricted Subsidiary is subject to regulation under the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.

Section 5.18 Environmental Matters.

(a) Neither the Company nor any Restricted Subsidiary has knowledge of any claim
or has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Restricted Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Restricted Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Restricted Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.19 Notes and Subsidiary Guaranty Rank Pari Passu.

(a) The obligations of the Company under this Agreement and the Series 2006-A
Notes rank pari passu in right of payment with all other unsecured Senior Debt
(actual or contingent) of the Company, including, without limitation, all
unsecured Senior Debt of the Company described in Schedule 5.15.

(b) The obligations of each Subsidiary Guarantor under the Subsidiary Guaranty
rank pari passu in right of payment with all other unsecured Senior Debt (actual
or contingent) of such Subsidiary Guarantor, including, without limitation, all
unsecured Senior Debt of such Subsidiary Guarantor described in Schedule 5.15.

SECTION 6. Representations of the Purchasers.

Section 6.1 Purchase for Investment. Each Purchaser severally represents that it
is purchasing the Series 2006-A Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds and not with a view to the distribution thereof, provided that any
Notes purchased by Banc of America Securities LLC on the Closing Date may, in
the alternative, be purchased with the intent to be resold to a Qualified
Institutional Buyer pursuant to Rule 144A of the Securities Act, provided
further that, in any case, the disposition of such Purchaser’s or such pension
or trust fund’s property shall at all times be within such Purchaser’s or such
pension or trust fund’s control. Each Purchaser understands that the
Series 2006-A Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required, nor does it intend, to register the Series 2006-A
Notes.

Section 6.2 Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Series 2006-A
Notes.

Section 6.3 Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Series 2006-A Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction
Class Exemption (“PTE”) 95-60, as amended) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan (as defined in PTE
95-60, as amended) together with the amount of the reserves and liabilities (as
defined by the NAIC Annual Statement) for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60, as amended) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is an insurance company separate account that is maintained
solely in connection with such Purchaser’s fixed contractual obligations under
which the amounts payable, or credited, to any employee benefit plan (or its
related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or

(c) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1, as amended or (2) a bank collective investment
fund, within the meaning of PTE 91-38, as amended and, except as disclosed by
such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan (as defined in such PTEs) or group of plans maintained by
the same employer or employee organization beneficially owns more than 10% of
all assets allocated to such pooled separate account or collective investment
fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14, as amended (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no assets of any employee benefit plan (as defined in the QPAM
Exemption) that are included in such investment fund, when combined with the
assets of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Section V(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization and managed by
such QPAM, exceed 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a Person controlling or controlled by the QPAM (applying the definition
of “control” in Section V(e) of the QPAM Exemption) owns a 5% or more interest
in the Company and (1) the identity of such QPAM and (2) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23, as amended (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a Person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (1) the identity of such INHAM and
(2) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have, unless otherwise indicated, the
respective meanings assigned to such terms in Section 3 of ERISA.

SECTION 7. Information as to Company.

Section 7.1 Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q with the SEC regardless of whether the Company is subject to
the filing requirements thereof) after the end of each quarterly fiscal period
in each fiscal year of the Company (other than the last quarterly fiscal period
of each such fiscal year), copies of:

(1) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(2) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes, provided that delivery within the time
period specified above of copies of the Company’s Quarterly Report on Form 10-Q
containing the financial statements described in clauses (1) and (2) of this
Section 7.1(a) and otherwise prepared in compliance, in all material respects,
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a), provided, further, that the Company
shall be deemed to have made such delivery of such Quarterly Report on Form 10-Q
if it shall have timely made such Quarterly Report on Form 10-Q available on
“EDGAR” and on the Company’s home page on the worldwide web (at the date of this
Agreement located at: http//www.diebold.com) and shall have given each holder of
Notes notice of such availability on EDGAR and on its home page in connection
with each delivery (such availability and notice thereof being referred to as
“Electronic Delivery”);

(b) Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K with the SEC regardless of whether the Company is subject to the
filing requirements thereof) after the end of each fiscal year of the Company,
copies of:

(1) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(2) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year containing the financial statements
described in clauses (1) and (2) of this Section 7.1(b) (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) and otherwise prepared in compliance, in all material
respects, with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(b), provided further, that the
Company shall be deemed to have made such delivery of such Annual Report on Form
10-K if it shall have timely made Electronic Delivery thereof;

(c) SEC and Other Reports — except for filings referred to in Section 7.1(a) and
(b) above, promptly upon their becoming available and, to the extent applicable,
one copy of (1) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to the principal lending banks as a whole of
the Company and its Subsidiaries, taken as a whole (excluding information sent
to such banks in the ordinary course of administration of a bank facility, such
as information relating to pricing and borrowing availability), or to its public
securities holders generally and (2) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
holder), and each prospectus and all amendments thereto filed by the Company or
any Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material; provided that the Company shall be deemed to
have made such delivery of information required by this Section 7.1(c) if it
shall have made such information available by Electronic Delivery;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has expressly asserted in
writing or taken any remedial action with respect to a claimed Default or Event
of Default or that any Person has expressly asserted in writing or taken any
action with respect to a default of the type referred to in Section 11(g), a
written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(1) with respect to any Plan subject to Title IV of ERISA (other than a
Multiemployer Plan), any reportable event, as defined in Section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date thereof; or

(2) the taking by the PBGC of steps to institute, or receipt of written notice
from the PBGC threatening the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan subject to Title IV of ERISA (other than a Multiemployer Plan), or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate for failure to comply with
the provisions of Title I of ERISA or pursuant to Title IV of ERISA or the
imposition of a penalty or excise tax under the provisions of the Code relating
to employee benefit plans (as defined in Section 3 of ERISA), or the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any written notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect;

(g) Supplements — promptly and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.

Notwithstanding the foregoing, if one or more Unrestricted Subsidiaries shall
either (i) own more than 10% of the consolidated total assets of the Company and
its Subsidiaries or (ii) account for more than 10% of the consolidated gross
revenues of the Company and its Subsidiaries, determined in each case in
accordance with GAAP, then, within the respective periods provided in
Section 7.1(a) and (b) above, the Company shall deliver to each holder of Notes
that is an Institutional Investor, unaudited financial statements of the
character and for the dates and periods as in said Sections 7.1(a) and
(b) covering such group of Unrestricted Subsidiaries (on a consolidated basis),
together with a consolidating statement reflecting eliminations or adjustments
required to reconcile the financial statements of such group of Unrestricted
Subsidiaries to the financial statements delivered pursuant to Sections 7.1(a)
and (b).

Section 7.2 Officer’s Certificate. Each set of financial statements delivered to
a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of any such financial statements, shall be by
separate delivery of such certificate to each holder of Notes within the
required time period for delivery of financial statements under Section 7.1(a)
or Section 7.1(b), as applicable):

(a) Covenant Compliance — the information (including reasonably detailed
calculations) required to establish whether the Company was in compliance with
the requirements of Section 10.1 through Section 10.3, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage in existence as of the end of such period); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3 Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Restricted Subsidiary, all at
such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

SECTION 8. Payment of the Notes.

Section 8.1 Maturity. As provided therein, the entire unpaid principal amount of
each tranche of the Series 2006-A Notes shall be due and payable on the stated
maturity date thereof.

Section 8.2 Optional Prepayments with Make-Whole Amount. The Company may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes of any Series, in an amount not less than 10% of the
original aggregate principal amount of the Notes of such Series to be prepaid in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
together with interest accrued thereon to the date of such prepayment, plus the
applicable Make-Whole Amount, if any, determined for the prepayment date with
respect to such principal amount. The Company will give each holder of Notes of
the Series to be prepaid (with a copy to each other holder of Notes) written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes, designated by Series and tranche, if applicable,
to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes of
the Series to be prepaid a certificate of a Senior Financial Officer specifying
the calculation of each such Make-Whole Amount as of the specified prepayment
date.

Section 8.3 Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes of the Series to be prepaid shall be allocated among all of
the Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof. All regularly
scheduled partial prepayments made with respect to any Series of Additional
Notes pursuant to any Supplement shall be allocated as provided therein.

Section 8.4 Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5 Purchase of Notes. The Company will not, and will not permit any
Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of any Series in accordance with the terms of
this Agreement (including any Supplement) and the Notes of such Series or (b)
pursuant to a written offer to purchase any outstanding Notes of any Series made
by the Company or an Affiliate pro rata to the holders of the Notes of such
Series upon the same terms and conditions (except that if such Series has more
than one separate tranche, such written offer shall be allocated among all of
the separate tranches of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof but
such written offer may otherwise differ among such separate tranches and such
written offer shall be made pro rata to the holders of the same tranches of such
Series upon the same terms and conditions). Any such offer shall provide each
holder of the Notes of the Series being offered for purchase with sufficient
information to enable it to make an informed decision with respect to such offer
and shall remain open for at least 10 Business Days. If the holders of more than
50% of the outstanding principal amount of the Notes of the Series being offered
for purchase accept such offer, the Company shall promptly notify the remaining
holders of such Series of such fact and the expiration date for the acceptance
by such holders of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 5 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

Section 8.6 Make-Whole Amount for the Series 2006-A Notes. The term “Make-Whole
Amount” shall mean, with respect to any Series 2006-A Note of any tranche, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Series 2006-A
Note, minus the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” shall mean, with respect to any Series 2006-A Note of any
tranche, the principal of such Series 2006-A Note that is to be prepaid pursuant
to Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

“Discounted Value” shall mean, with respect to the Called Principal of any
Series 2006-A Note of any tranche, the amount obtained by discounting all
Remaining Scheduled Payments with respect to such Called Principal from their
respective scheduled due dates to the Settlement Date with respect to such
Called Principal, in accordance with accepted financial practice and at a
discount factor (applied on the same periodic basis as that on which interest on
the Series 2006-A Notes of such tranche is payable) equal to the Reinvestment
Yield with respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Series 2006-A Note of any tranche, 0.50% plus the yield to maturity calculated
by using (a) the yields reported, as of 10:00 a.m. (New York, New York time) on
the second Business Day preceding the Settlement Date with respect to such
Called Principal, on the display designated as “Page PX1” (or such other display
as may replace Page PX1 on Bloomberg Financial Markets (“Bloomberg”) or, if Page
PX1 (or its successor screen on Bloomberg) is unavailable, the Telerate Access
Service screen which corresponds most closely to Page PX1 for the most recently
issued actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(b) if such yields are not reported as of such time or the yields reported as of
such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. In
either case, the yield will be determined, if necessary, by (1) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (2) interpolating linearly on a straight line basis
between (i) the actively traded U.S. Treasury security with the maturity closest
to and greater than such Remaining Average Life and (ii) the actively traded
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the Series 2006-A Notes of such
tranche.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Series 2006-A Note of any tranche, the number of years (calculated to the
nearest one-twelfth year) obtained by dividing (a) such Called Principal into
(b) the sum of the products obtained by multiplying (1) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by
(2) the number of years (calculated to the nearest one-twelfth year) that will
elapse between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Series 2006-A Note of any tranche, all payments of such Called Principal
and interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Series 2006-A
Notes of such tranche, then the amount of the next succeeding scheduled interest
payment will be reduced by the amount of interest accrued to such Settlement
Date and required to be paid on such Settlement Date pursuant to Section 8.2 or
Section 12.1.

“Settlement Date” shall mean, with respect to the Called Principal of any
Series 2006-A Note of any tranche, the date on which such Called Principal is to
be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

SECTION 9. Affirmative Covenants.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1 Compliance with Law. Without limiting Section 10.9, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2 Insurance. The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.

Section 9.3 Maintenance of Properties. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.4 Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes, assessments, governmental charges or levies have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment governmental charge, levy or
claim if (a) the amount, applicability or validity thereof is contested by the
Company or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (b) the non-filing or nonpayment, as the case may be, of all such taxes,
assessments, governmental charges, levies and claims in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

Section 9.5 Corporate Existence, Etc. Subject to Section 10.5, the Company will
at all times preserve and keep in full force and effect its corporate existence.
Subject to Sections 10.5 and 10.6, the Company will at all times preserve and
keep in full force and effect the legal existence of each of its Restricted
Subsidiaries (unless merged into the Company or a Restricted Subsidiary) and all
rights and franchises of the Company and its Restricted Subsidiaries unless, in
the good faith judgment of the Company, the termination of or failure to
preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6 Designation of Subsidiaries. The Company may from time to time cause
any Subsidiary (other than a Subsidiary Guarantor) to be designated as an
Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
shall have occurred and be continuing under the terms of this Agreement and
(b) the Company and its Subsidiaries or Restricted Subsidiaries, as the case may
be, would be in compliance with all of the covenants set forth in this Section 9
and Section 10 if tested on the date of such action and provided, further, that
once a Subsidiary has been designated an Unrestricted Subsidiary or a Restricted
Subsidiary pursuant to this Section 9.6, it shall not thereafter be redesignated
as an Unrestricted Subsidiary or a Restricted Subsidiary on more than one
occasion during any period of five consecutive fiscal years. Within 10 days
following any designation described above, the Company will deliver to each
holder of Notes a notice of such designation accompanied by a certificate signed
by a Senior Financial Officer certifying compliance with all requirements of
this Section 9.6 and setting forth all information required in order to
establish such compliance.

Section 9.7 Notes and Subsidiary Guaranty to Rank Pari Passu.

(a) The Notes and all other obligations under this Agreement of the Company are
and at all times shall remain direct and unsecured obligations of the Company
ranking pari passu as against the assets of the Company with all other Notes
from time to time issued and outstanding hereunder without any preference among
themselves and pari passu with all other present and future unsecured Senior
Debt (actual or contingent) of the Company.

(b) The Subsidiary Guaranty and all other obligations of each Subsidiary
Guarantor under the Subsidiary Guaranty are and at all times shall remain direct
and unsecured obligations of such Subsidiary Guarantor ranking pari passu as
against the assets of such Subsidiary Guarantor with all other present and
future unsecured Senior Debt (actual or contingent) of such Subsidiary
Guarantor.

Section 9.8 Additional Subsidiary Guarantors. The Company will cause any
Subsidiary which becomes an obligor, co-obligor or guarantor in respect of Debt
under the Bank Credit Agreement to become a party to the Subsidiary Guaranty and
deliver to each of the holders of the Notes (concurrently with becoming an
obligor, co-obligor or guarantor in respect of Debt under the Bank Credit
Agreement) the following items:

(a) a supplement to the Subsidiary Guaranty in the form of Exhibit A to the
Subsidiary Guaranty (a “Guaranty Supplement”);

(b) a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

(c) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes which opinion shall be
satisfactory to the Required Holders, to the effect that the Guaranty Supplement
entered into by such Subsidiary has been duly authorized, executed and delivered
and that the Subsidiary Guaranty constitutes the legal, valid and binding
contract and agreement of such Subsidiary enforceable in accordance with its
terms, except as an enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

Anything in this Section 9.8 to the contrary notwithstanding, a Foreign
Subsidiary that becomes a borrower under the Bank Credit Agreement shall not be
deemed to be an obligor, guarantor or co-obligor of obligations existing under
the Bank Credit Agreement for purposes of this Section 9.8 if such Subsidiary
shall have no obligations under the Bank Credit Agreement or any other agreement
or instrument for the repayment of any Debt outstanding thereunder (whether upon
default by any party to the Bank Credit Agreement or otherwise) other than
(1) Debt directly borrowed by such Subsidiary or (2) Debt of any other Foreign
Subsidiary which Subsidiary shall also satisfy the conditions of this sentence.

Section 9.9 Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be.

SECTION 10. Negative Covenants.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1 Consolidated Net Debt to Consolidated Total Capitalization. The
Company will not, at any time, permit Consolidated Net Debt to exceed 55% of
Consolidated Total Capitalization.

Section 10.2 Interest Coverage Ratio. The Company will not, as of the end of any
fiscal quarter, permit the ratio of (a) Consolidated EBIT for the period of four
consecutive fiscal quarters ending on such date to (b) Consolidated Interest
Expense for such period to be less than 3.00 to 1.00.

Section 10.3 Priority Debt. The Company will not, at any time, permit the
aggregate amount of all Priority Debt to exceed an amount equal to 25% of
Consolidated Net Worth determined as of the end of the then most recently ended
fiscal quarter of the Company.

Section 10.4 Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, directly or indirectly create, incur, assume or permit
to exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
Restricted Subsidiary, whether now owned or held or hereafter acquired, or any
income or profits therefrom, or assign or otherwise convey any right to receive
income or profits (unless it makes, or causes to be made, effective provision
whereby the Notes will be equally and ratably secured with any and all other
obligations thereby secured, such security to be pursuant to documentation
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property), except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums not yet due and payable or being
contested in good faith and for which appropriate reserves have been established
in accordance with GAAP) and Liens to secure the performance of bids, tenders,
leases or trade contracts or to secure statutory obligations (including
obligations under workers compensation, unemployment insurance and other social
security legislation), surety or appeal bonds or other Liens incurred in the
ordinary course of business and not in connection with the borrowing of money;

(c) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any Restricted Subsidiary, and Liens incidental to minor
survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

(d) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(e) Liens securing Debt of a Restricted Subsidiary to the Company or to another
Restricted Subsidiary;

(f) Liens existing on the Closing Date and reflected in Schedule 10.4;

(g) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or improvement thereon or Liens incurred within 365 days
of such acquisition or completion of such construction or improvement; provided
that (1) the Lien shall attach solely to the property acquired, purchased,
constructed or improved, (2) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within
365 days of such acquisition or completion of such construction or improvement,
at the time of the incurrence of the Debt secured by such Lien), the aggregate
amount remaining unpaid on all Debt secured by Liens on such property, whether
or not assumed by the Company or a Restricted Subsidiary, shall not exceed the
lesser of (i) the cost of such acquisition, construction or improvement or
(ii) the Fair Market Value at the time such property is acquired or constructed
or improvement of such property is completed, as the case may be, (3) the
aggregate principal amount of all Debt secured by such Liens would be permitted
by the limitation set forth in Section 10.1 and (4) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Restricted Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Restricted Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby shall have been assumed); provided that
(1) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person becoming a Subsidiary or such acquisition
of property, (2) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property, (3) the aggregate
principal amount of all Debt secured by such Liens would be permitted by the
limitation set forth in Section 10.1 and (4) at the time of such incurrence and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing;

(i) Liens on property of a Securitization Entity incurred in connection with any
transfer of an interest in leases or lease receivables or accounts or notes
receivables which is permitted pursuant to Section 10.6 and which Liens are
required to consummate a Permitted Securitization Transaction;

(j) any extensions, renewals or replacements of any Lien permitted by the
preceding paragraphs (f), (g) and (h) of this Section 10.4; provided that (1) no
additional property shall be encumbered by such Liens, (2) the unpaid principal
amount of the Debt or other obligations secured thereby shall not be increased
or the maturity thereof reduced and (3) at such time and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing;

(k) Liens in favor of financial institutions against bank account deposits in
foreign bank accounts at such financial institution granted in the ordinary
course of business, consistent with standard business practices in such foreign
jurisdiction and not in connection with the borrowing of money, provided that
such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Company or its Subsidiaries; and

(l) other Liens not otherwise permitted by paragraphs (a) through (k),
inclusive, of this Section 10.4 securing Debt (other than debt under the Bank
Credit Agreement); provided that (1) the aggregate principal amount of all Debt
secured by such Liens shall be permitted by the limitations set forth in
Sections 10.1 and 10.3 and (2) at the time of such incurrence and after giving
effect thereto, no Default or Event of Default shall have occurred or be
continuing.

Section 10.5 Merger and Consolidation. The Company will not, and will not permit
any Restricted Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:

(a) any Restricted Subsidiary may (1) consolidate with or merge with, or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to, (i) the Company or another Restricted Subsidiary
so long as in any merger or consolidation involving the Company, the Company
shall be the surviving or continuing corporation or (ii) any other Person so
long as the surviving or continuing entity is a Restricted Subsidiary or
(2) convey, transfer or lease all of its assets in compliance with the
provisions of Section 10.6; and

(b) the Company may consolidate or merge with, or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to, any Person so long as:

(1) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be (the
“Successor Corporation”), shall be a solvent entity organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia;

(2) if the Successor Corporation is not the Company, (i) such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders),
(ii) the Successor Corporation shall have caused to be delivered to each holder
of Notes an opinion of independent counsel reasonably acceptable to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof and (iii) each Subsidiary Guarantor shall have reaffirmed in
writing its obligations under the Subsidiary Guaranty; and

(3) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing.

Section 10.6 Sales of Assets. The Company will not, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets (including capital stock or similar equity
interests of Restricted Subsidiaries) of the Company and its Restricted
Subsidiaries; provided, however, that the Company or any Restricted Subsidiary
may sell, lease or otherwise dispose of assets constituting a substantial part
of the assets of the Company and its Restricted Subsidiaries if such assets are
sold for Fair Market Value and, at such time and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and an amount
equal to the net proceeds received from such sale, lease or other disposition
(but only with respect to that portion of such assets that exceeds the
definition of “substantial part” set forth below) shall be used within 365 days
of such sale, lease or disposition, in any combination:

(a) to acquire productive assets used or useful in carrying on the business of
the Company and its Restricted Subsidiaries and having a Fair Market Value at
least equal to the Fair Market Value of such assets sold, leased or otherwise
disposed of; and/or

(b) to prepay or retire Senior Debt of the Company and/or a Restricted
Subsidiary, provided that, to the extent any such proceeds are used to prepay
the outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2.

As used in this Section 10.6, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Company
and its Restricted Subsidiaries during the period of 12 consecutive months
ending on the date of such sale, lease or other disposition, exceeds 15% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part”
(1) any sale, lease or other disposition of assets in the ordinary course of
business of the Company and its Restricted Subsidiaries, (2) any sale, lease or
other disposition of assets from the Company to a Restricted Subsidiary or from
any Restricted Subsidiary to the Company or another Restricted Subsidiary,
(3) any sale of property acquired or constructed by the Company or any
Restricted Subsidiary after the Closing Date to any Person within 365 days
following the acquisition or completion of construction of such property by the
Company or such Restricted Subsidiary if the Company or such Restricted
Subsidiary shall concurrently with such sale, lease such property, as lessee and
(4) any sale or other disposition to a Securitization Entity of an interest in
leases or lease receivables or accounts or notes receivables on a limited
recourse basis, provided that (i) such sale or other disposition qualifies as a
sale under GAAP and (ii) the aggregate outstanding amount of such financings in
connection therewith shall not exceed $200,000,000 (any such sale or other
disposition, a “Permitted Securitization Transaction”).

Section 10.7 Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, enter into directly or indirectly any
material transaction or material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or a Restricted Subsidiary), except in the ordinary course of business and upon
fair and reasonable terms that are not materially less favorable to the Company
or such Restricted Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

Section 10.8 Line of Business. The Company will not, and will not permit any
Restricted Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Company and its Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Restricted
Subsidiaries, taken as a whole, are engaged on the Closing Date as described in
the Memorandum.

Section 10.9 Terrorism Sanctions Regulations. The Company will not, and will not
permit any Subsidiary to, (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) to the
knowledge of the Company after reasonable inquiry, engage in any dealings or
transactions with any such Person.

SECTION 11. Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
on any Note when the same becomes due and payable, whether at maturity or at a
date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) (1) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10 or any covenant in a Supplement which
specifically provides that it shall have the benefit of this paragraph (c) or
(2) any Subsidiary Guarantor defaults in the performance of or compliance with
any term of the Subsidiary Guaranty beyond any period of grace or cure period
provided with respect thereto; or

(d) the Company defaults in the performance of or compliance with any term
contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (1) a Responsible Officer obtaining actual
knowledge of such default or (2) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(e) the Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than a
Subsidiary Guarantor released in accordance with the terms of Section 2.3(b)
hereof), or any Subsidiary Guarantor or any party by, through or on account of
any such Person, challenges the validity, binding nature or enforceability of
the Subsidiary Guaranty; or

(f) any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary Guarantor or by any officer of the Company or any
Subsidiary Guarantor in this Agreement, any Supplement under which Additional
Notes are then outstanding, the Subsidiary Guaranty or in any writing furnished
in connection with the transactions contemplated hereby or thereby proves to
have been false or incorrect in any material respect on the date as of which
made; or

(g) (1) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $25,000,000 beyond any period of grace provided with respect
thereto, (2) the Company or any Restricted Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Debt other than the Notes in an
aggregate principal amount of at least $25,000,000 or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment or (3) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), the
Company or any Restricted Subsidiary has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $25,000,000; or

(h) the Company, any Material Subsidiary or any Subsidiary Guarantor (1) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (2) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (3) makes an assignment for the benefit of its creditors,
(4) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated or (6) takes corporate action for the purpose of any of the
foregoing; or

(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, any Material Subsidiary or any
Subsidiary Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any Material
Subsidiary or any Subsidiary Guarantor, or any such petition shall be filed
against the Company, any Material Subsidiary or any Subsidiary Guarantor and
such petition shall not be dismissed or stayed within 60 days or is not
dismissed within 60 days after the expiration of such stay; or

(j) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $25,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) are rendered against one or more of the Company or its Restricted
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay; or

(k) if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or a waiver of such standards or extension of any
amortization period is sought or granted under Section 412 of the Code, (2) a
notice of intent to terminate any Plan subject to Title IV of ERISA (other than
a Multiemployer Plan) shall have been or is reasonably expected to be filed with
the PBGC in a “distress termination” under Section 4041(c) of ERISA or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (3) the aggregate “amount of unfunded benefit liabilities” (within
the meaning of Section 4001(a)(18) of ERISA) under all Plans subject to Title IV
of ERISA (other than Multiemployer Plans), determined in accordance with
Title IV of ERISA, shall exceed $25,000,000 (4) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
for the failure to comply with the provisions of Title I of ERISA or pursuant to
Title IV of ERISA or the penalty or excise tax provisions of the Code relating
to employee benefit plans, (5) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan in a complete or partial withdrawal within the meaning of
Title IV of ERISA or (6) except to the extent required by applicable law, the
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that could
increase the liability of the Company or any Subsidiary thereunder; and any such
event or events described in clauses (1) through (6) above, either individually
or together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

      SECTION 12.Remedies on Default, Etc.

 
   
Section 12.1
  Acceleration.

(a) If an Event of Default with respect to the Company described in paragraph
(h) or (i) of Section 11 (other than an Event of Default described in clause
(1) of paragraph (h) or described in clause (6) of paragraph (h) by virtue of
the fact that such clause encompasses clause (1) of paragraph (h)) has occurred,
all the Notes of every Series then outstanding shall automatically become
immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by such holder or holders to be immediately due and payable.

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate during the occurrence and continuance of an Event of Default) and (2) the
applicable Make-Whole Amount, if any, determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein (or in any Supplement) specifically provided for), and that
the provision for payment of a Make-Whole Amount, if any, by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

Section 12.2 Other Remedies. If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in the
Subsidiary Guaranty or in any Note, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3 Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the Required Holders by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and applicable Make-Whole Amount, if any, on any Notes that are
due and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13. Registration; Exchange; Substitution of Notes.

Section 13.1 Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2 Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(4)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 15 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series and tranche, if applicable, originally issued hereunder or pursuant
to any Supplement. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes of any Series and tranche, if applicable, one Note of such
Series and tranche, if applicable, may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.3, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA.

Section 13.3 Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(4)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser, an Additional Purchaser, another holder of a Note
with a minimum net worth of at least $100,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than 15
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

SECTION 14. Payments on Notes.

Section 14.1 Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

Section 14.2 Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Person’s nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by wire transfer or other commercially
reasonable method and at the address specified for such purpose for such
Purchaser on Schedule A hereto or, in the case of any Additional Purchaser,
Schedule A attached to the applicable Supplement, or by such other commercially
reasonable method or at such other address as such Purchaser or Additional
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser or Additional Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any Purchaser or Additional Purchaser or such Person’s
nominee, such Person will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note.

SECTION 15. Expenses, Etc.

Section 15.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel for the Purchasers or any
Additional Purchasers and, if reasonably required by the Required Holders, local
or other counsel) incurred by each Purchaser, each Additional Purchaser and each
other holder of a Note in connection with such transactions and in connection
with any amendments, waivers or consents under or in respect of this Agreement
(including any Supplement), the Subsidiary Guaranty or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
(including any Supplement), the Subsidiary Guaranty or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement (including any Supplement), the
Subsidiary Guaranty or the Notes, or by reason of being a holder of any Note and
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Subsidiary Guaranty and by the Notes. The Company
will pay, and will save each Purchaser, each Additional Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses if any, of brokers and finders (other than those, if any, retained by a
Purchaser, an Additional Purchaser or other holder in connection with its
purchase of its Notes).

Section 15.2 Survival. The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement or the Notes and the
termination of this Agreement or any Supplement.

SECTION 16. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein, which shall be made only as
of the date hereof and the Closing Date, or in any Supplement, which shall be
made only as of the date thereof and the date of closing thereunder, shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any Note or portion thereof or interest therein and the payment of any Note and
may be relied upon by any subsequent holder of any Note, regardless of any
investigation made at any time by or on behalf of any Purchaser, any Additional
Purchaser or any other holder of any Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any Supplement shall be deemed representations and
warranties of the Company under this Agreement; provided, that the
representations and warranties contained in any Supplement shall be made for the
benefit of all holders of Notes so long as any Additional Notes issued pursuant
to such Supplement remain outstanding. Subject to the preceding sentence, this
Agreement (including every Supplement) and the Notes embody the entire agreement
and understanding between the Purchasers, the Additional Purchasers and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

      SECTION 17.Amendment and Waiver.

 
   
Section 17.1
  Requirements.

(a) This Agreement (including any Supplement) and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (1) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof or the corresponding
provision of any Supplement, or any defined term (as it is used in any such
Section or such corresponding provision of any Supplement), will be effective as
to any holder of Notes unless consented to by such holder of Notes in writing
and (2) no such amendment or waiver may, without the written consent of all of
the holders of Notes at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest (if such
change results in a decrease in the interest rate) or of the Make-Whole Amount
on, the Notes, (ii) change the percentage of the principal amount of the Notes
the holders of which are required to consent to any such amendment or waiver or
(iii) amend any of Sections 8, 10.4(l) (as it relates to the ability to secure
debt under the Bank Credit Agreement), 11(a), 11(b), 12, 17 or 20.

(b) Supplements. Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with Section 2.2 hereof without obtaining
the consent of any holder of any other Series of Notes.

Section 17.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, of any Supplement, of the Subsidiary Guaranty or of the Notes. The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
holder of outstanding Notes promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

(b) Payment. The Company will not, directly or indirectly, pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof, of any Supplement, of the Subsidiary Guaranty or of any Note
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support is concurrently provided, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company or any Affiliate and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 17.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder,
under the Subsidiary Guaranty or under any Note shall operate as a waiver of any
rights of any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

Section 17.4 Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein, in the
Subsidiary Guaranty or in the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

SECTION 18. Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
a recognized overnight delivery service (charges prepaid) or (c) by posting to
IntraLinks® or a similar service reasonably acceptable to the Required Holders
if the sender on the same day sends or causes to be sent notice of such posting
by electronic mail or in accordance with clause (a) or (b) above. Any such
notice must be sent:

(1) if to any Purchaser or its nominee, to such Purchaser or its nominee at the
address or, in the case of clause (c) above, the e-mail address specified for
such communications in Schedule A to this Agreement, or at such other address or
e-mail address as such Purchaser or nominee shall have specified to the Company
in writing pursuant to this Section 18;

(2) if to any Additional Purchaser or its nominee, to such Additional Purchaser
or its nominee at the address or, in the case of clause (c) above, the e-mail
address specified for such communications in Schedule A to the applicable
Supplement, or at such other address or e-mail address as such Additional
Purchaser or its nominee shall have specified to the Company in writing;

(3) if to any other holder of any Note, to such holder at such address or, in
the case of clause (c) above, such e-mail address as such other holder shall
have specified to the Company in writing pursuant to this Section 18; or

(4) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Chief Financial Officer, with a copy to the General
Counsel, or at such other address as the Company shall have specified to the
holder of each Note in writing.

      Notices under this Section 18 will be deemed given only when actually
received.

 
   
SECTION 19.
  Reproduction of Documents.

This Agreement and all documents relating hereto, including, without limitation,
(a) all Supplements, (b) consents, waivers and modifications that may hereafter
be executed, (c) documents received by any Purchaser on the Closing Date or by
any Additional Purchaser on the date of purchase of its Additional Notes (except
the Notes themselves) and (d) financial statements, certificates and other
information previously or hereafter furnished to any holder of Notes, may be
reproduced by such holder by any photographic, photostatic, electronic, digital,
or other similar process and holder may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
holder of Notes in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence. This Section 19 shall not prohibit the Company or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.

SECTION 20. Confidential Information.

For the purposes of this Section 20, “Confidential Information” shall mean
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser or Additional Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser or such Additional Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or such Additional Purchaser or any Person acting on such Purchaser’s
or such Additional Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser or such Additional Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser or such Additional Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser and each Additional Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser or such Additional Purchaser in good faith
to protect confidential information of third parties delivered to such Purchaser
or such Additional Purchaser, provided that such Purchaser or such Additional
Purchaser may deliver or disclose Confidential Information to (1) such
Purchaser’s or such Additional Purchaser’s directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser’s or such Additional Purchaser’s Notes), (2) such Purchaser’s or such
Additional Purchaser’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (3) any other holder of any Note,
(4) any Institutional Investor to which such Purchaser or such Additional
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (5) any Person from which such Purchaser or such Additional
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (6) any federal or state regulatory
authority having jurisdiction over such Purchaser or such Additional Purchaser,
(7) the NAIC or the SVO or, in each case, or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s or such Additional Purchaser’s investment portfolio or (8) any
other Person to which such delivery or disclosure may be necessary or
appropriate (i) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser or such Additional Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser or such Additional Purchaser is a party or (iv) if an Event
of Default has occurred and is continuing, to the extent such Purchaser or such
Additional Purchaser may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under such Purchaser’s or such Additional Purchaser’s Notes, the
Subsidiary Guaranty and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or any Supplement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.

SECTION 21. Substitution of Purchaser.

Each Purchaser and each Additional Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder or under a Supplement, by written notice to the Company,
which notice shall be signed by both such Purchaser or such Additional Purchaser
and such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement or such Supplement, as the case may be, and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser or such Additional Purchaser in this Agreement
(other than in this Section 21) or such Supplement, shall be deemed to refer to
such Affiliate in lieu of such original Purchaser or such original Additional
Purchaser. In the event that such Affiliate is so substituted as a Purchaser or
an Additional Purchaser hereunder or under a Supplement and such Affiliate
thereafter transfers to such original Purchaser or such original Additional
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” or an “Additional Purchaser” in this Agreement (other than in this
Section 21) or such Supplement, shall no longer be deemed to refer to such
Affiliate, but shall refer to such original Purchaser or such original
Additional Purchaser, and such original Purchaser or such original Additional
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement or such Supplement, as the case may be.

SECTION 22. Miscellaneous.

Section 22.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2 Payments Due on Non-Business Days. Anything in this Agreement (or
any Supplement) or the Notes to the contrary notwithstanding (but without
limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount, if any, or interest on any Note
that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

Section 22.3 Accounting Terms. All accounting terms used herein (or in any
Supplement) which are not expressly defined in this Agreement (or in such
Supplement) have the meanings respectively given to them in accordance with
GAAP. Except as otherwise specifically provided herein (or any Supplement),
(a) all computations made pursuant to this Agreement (or such Supplement) shall
be made in accordance with GAAP and (b) all financial statements shall be
prepared in accordance with GAAP.

Section 22.4 Severability. Any provision of this Agreement (or any Supplement)
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof (or of
such Supplement), and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 22.5 Construction. Each covenant contained herein (or in any Supplement)
shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein (or in any Supplement), so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein (or in any Supplement) refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement (or any Supplement) shall be deemed to be a part hereof (or of such
Supplement).

Section 22.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8 Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement (including any Supplement) or the Notes. To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18(4) or at such other
address of which such holder shall then have been notified pursuant to said
Section. The Company agrees that such service upon receipt (1) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (2) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement (including any Supplement), the Notes or any
other document executed in connection herewith (including any Supplement) or
therewith.

* * * * *

4

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.



      Very truly yours,



      Diebold, Incorporated



      By

Name:
Title:

5

Accepted as of the date first written above.



      [Variation]



      By

Name:
Title:

6

Schedule A

(to Note Purchase Agreement)

Information Relating to Purchasers

7

Schedule B

(to Note Purchase Agreement)

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Notes” is defined in Section 2.2.

“Additional Purchasers” shall mean purchasers of Additional Notes.

“Affiliate” shall mean, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any Subsidiary or any Person of
which the Company and its Subsidiaries beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of any class of voting or equity
interests. As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement” is defined in the first paragraph of this Agreement.

“Anti-Terrorism Order” shall mean Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.

“Bank Credit Agreement” shall mean the Amended and Restated Loan Agreement dated
as of April 30, 2003 by and among the Company, the Subsidiary Borrowers (as
defined therein) from time to time parties thereto, the Lenders (as defined
therein) from time to time parties thereto and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), a national banking
association, as Agent, as amended by the First Amendment, dated as of April 28,
2004, the Second Amendment, dated as of April 27, 2005, and the Third Amendment,
dated as of November 16, 2005, and as further amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof, which constitute the primary bank credit
facility of the Company and its Subsidiaries.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

“Capital Lease” shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash Equivalents” shall mean (a) securities issued directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof, (b) Dollar denominated time
deposits, certificates of deposit and bankers’ acceptances of any bank whose
short-term commercial paper rating from Standard and Poor’s or Moody’s is at
least “investment grade” (any such bank, an “Approved Bank”), (c) commercial
paper issued by any Approved Bank or by the parent company of any Approved Bank
and commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating from Standard and Poor’s or
Moody’s of at least “investment grade,” (d) bonds rated at least “investment
grade” by Standard and Poor’s or Moody’s and preferred stock of companies rated
at least “investment grade” by Standard and Poor’s or Moody’s, including, but
not limited to, municipal bonds, corporate bonds, treasury bonds, etc.,
(e) foreign Investments denominated in an Eligible Currency that are of similar
type of, and that have a rating comparable to, any of the Investments referred
to in the preceding clauses (a) through (d) above, (f) Investments in money
market funds substantially all the assets of which are comprised of securities
of the types described in clauses (a) through (e) above and (g) other securities
and financial instruments which offer a security comparable to those listed
above.

“Closing Date” is defined in Section 3.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

“Collateral Release” is defined in Section 2.3(b).

“Company” is defined in the first paragraph of this Agreement and includes any
successor that becomes such in the manner prescribed in Section 10.5.

“Confidential Information” is defined in Section 20.

“Consolidated Debt” shall mean, as of any date of determination, the total of
all Debt of the Company and its Restricted Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and its Restricted Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Company and its Restricted Subsidiaries in accordance with GAAP.

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period, plus, to the extent deducted in computing such Consolidated Net Income
and without duplication, (a)  Consolidated Interest Expense for such period,
(b) income tax expense for such period and (c) other non-cash charges (other
than depreciation and amortization charges) for such period, all as determined
in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Company and its Restricted Subsidiaries (including imputed
interest on Capital Lease Obligations) deducted in the calculation of
Consolidated Net Income for such period net of any cash interest income received
by the Company and its Restricted Subsidiaries during such period from
Investments, in each case, after eliminating offsetting debits and credits
between the Company and its Restricted Subsidiaries and all other items required
to be eliminated in the course of the preparation of consolidated financial
statements of the Company and its Restricted Subsidiaries in accordance with
GAAP.

“Consolidated Net Debt” shall mean, as of any date of determination, the result
of (a) Consolidated Debt minus (b) cash and Cash Equivalents with maturities of
less than one year of the Company and its Restricted Subsidiaries calculated on
a consolidated basis in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Restricted Subsidiaries for such period (taken as a
cumulative whole), determined in accordance with GAAP after eliminating
offsetting debits and credits between the Company and its Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Restricted Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” shall mean, as of the date of any determination,

(a) the sum of (1) the par value (or value stated on the books of the Company)
of the capital stock (but excluding treasury stock and capital stock subscribed
and unissued) of the Company and its Restricted Subsidiaries plus (2) the amount
of the paid-in capital and retained earnings of the Company and its Restricted
Subsidiaries, in each case as such amounts would be shown on a consolidated
balance sheet of the Company and its Restricted Subsidiaries as of such time
prepared in accordance with GAAP, minus

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Restricted Subsidiaries.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Company and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (a) Consolidated Net Worth plus (b) Consolidated Net Debt.

“Debt” shall mean, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

(c) its Capital Lease Obligations;

(d) liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) Guarantees by such Person with respect to liabilities of a type described in
any of clauses (a) through (d) hereof.

“Default” shall mean an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” shall mean (a) with respect to the Series 2006-A Notes of any
tranche that rate of interest that is 2.00% per annum above the rate of interest
stated in clause (a) of the first paragraph of the Series 2006-A Notes of such
tranche and (b) with respect to the Notes of any Series of Additional Notes, as
set forth in the Supplement pursuant to which such Series of Additional Notes
was issued.

“Disclosure Documents” is defined in Section 5.3.

“Dollars,” “U.S. Dollars” and “$” shall mean dollars in lawful currency of the
United States of America.

“Electronic Delivery” is defined in Section 7.1(a).

“Eligible Currency” shall mean any currency other than Dollars (a) that is
readily available, (b) that is freely traded, (c) in which deposits are
customarily offered to banks in the London interbank market, (d) which is
convertible into Dollars in the international interbank market and (e) as to
which an equivalent amount in Dollars may be readily calculated.

“Environmental Laws” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under Section 414
of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of a Responsible Officer.

“Foreign Subsidiary” shall mean any Subsidiary other than a Subsidiary that is
organized under the laws of any state or commonwealth of the United States of
America.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” shall mean

(a) the government of

(1) the United States of America or any state or other political subdivision
thereof, or

(2) any jurisdiction in which the Company or any Restricted Subsidiary conducts
all or any part of its business, or which has jurisdiction over any properties
of the Company or any Restricted Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including, without limitation, obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of such Debt or
obligation;

(b) to advance or supply funds (1) for the purchase or payment of such Debt or
obligation or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty.

“Guaranty Accession Agreement” shall mean the Guaranty Accession Agreement in
the form attached as Exhibit B to the Subsidiary Guaranty.

“Guaranty Supplement” is defined in Section 9.8(a).

“Hazardous Material” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” shall mean, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.

“INHAM Exemption” is defined in Section 6.3(e).

“Institutional Investor” shall mean (a) any original purchaser of a Note,
(b) any holder of a Note holding (together with one or more of its affiliates)
more than $2,000,000 of the aggregate principal amount of the Notes then
outstanding, (c) any bank, trust company, savings and loan association or other
financial institution, any pension plan, any investment company, any insurance
company, any broker or dealer, or any other similar financial institution or
entity, regardless of legal form and (d) any Related Fund of any holder of any
Note.

“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Debt or other obligations or securities or by loan, advance,
capital contribution or otherwise.

“Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person (including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

“Make-Whole Amount” shall have the meaning (a) set forth in Section 8.6 with
respect to any Series 2006-A Note and (b) set forth in the applicable Supplement
with respect to any other Series of Notes.

“Material” shall mean material in relation to the business, operations,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, financial condition, assets or properties of the Company
and its Restricted Subsidiaries, taken as a whole, (b) the ability of the
Company to perform its obligations under this Agreement (including any
Supplement) and the Notes, (c) the ability of the Subsidiary Guarantors, taken
as a whole, to perform their obligations under the Subsidiary Guaranty or
(d) the validity or enforceability of this Agreement (including any Supplement),
the Notes or the Subsidiary Guaranty.

“Material Subsidiary” shall mean, at any time, any Restricted Subsidiary of the
Company which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (a) 5% of Consolidated Total
Assets or (b) 5% of consolidated gross revenue of the Company and its Restricted
Subsidiaries.

“Memorandum” is defined in Section 5.3.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 5.3(a).

“Notes” is defined in Section 1.

“Officer’s Certificate” shall mean a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Permitted Securitization Transaction” is defined in Section 10.6.

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) which is covered by Title IV of ERISA or subject to Section 412 of the
Code that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

“Priority Debt” shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Restricted
Subsidiaries (including all Guaranties of Debt of the Company) but excluding
(1) unsecured Debt owing to the Company or any other Restricted Subsidiary,
(2) Debt outstanding at the time such Person became a Restricted Subsidiary
(other than an Unrestricted Subsidiary which is designated or redesignated as a
Restricted Subsidiary pursuant to Section 9.6), provided that such Debt shall
have not been incurred in contemplation of such Person becoming a Restricted
Subsidiary and (3) all Guaranties of Debt of the Company by any Restricted
Subsidiary which has also guaranteed the Notes pursuant to the Subsidiary
Guaranty and (b) all Debt of the Company and its Restricted Subsidiaries secured
by Liens other than Debt secured by Liens permitted by subparagraphs (a) through
(k), inclusive, of Section 10.4.

“property” or “properties” shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

“PTE” is defined in Section 6.3(a).

“Purchasers” shall mean the purchasers of the Notes named in Schedule A.

“QPAM Exemption” is defined in Section 6.3(d).

“Qualified Institutional Buyer” shall mean any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.

“Related Fund” shall mean, with respect to any holder of any Note, any fund or
entity that (a) invests in securities or bank loans and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.

“Required Holders” shall mean, at any time, the holders of more than 50% in
principal amount of the Notes of all Series at the time outstanding (exclusive
of Notes then owned by the Company or any of its Affiliates and any Notes held
by parties who are contractually required to abstain from voting with respect to
matters affecting the holders of the Notes).

“Responsible Officer” shall mean any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

“Restricted Subsidiary” shall mean (a) any Subsidiary that is a Subsidiary
Guarantor and (b) any other Subsidiary in which (1) at least a majority of the
voting securities are owned by the Company and/or one or more wholly-owned
Restricted Subsidiaries and (2) the Company has not designated as an
Unrestricted Subsidiary on the Closing Date or by notice in writing given to the
holders of Notes in accordance with the provisions of Section 9.6.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Securitization Entity” shall mean a wholly-owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and (a) no portion of the Debt (contingent
or otherwise) of which is guaranteed by the Company or any Restricted Subsidiary
or is recourse to or obligates the Company or any Restricted Subsidiary in any
way, other than pursuant to customary representations, warranties, covenants,
indemnities and other obligations entered into in connection with a Permitted
Securitization Transaction and (b) to which neither the Company nor any
Restricted Subsidiary has any material obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results.

“Senior Debt” shall mean all Consolidated Debt, other than (a) Consolidated Debt
owing to the Company or any Subsidiary or Affiliate and (b) Subordinated Debt.

“Senior Financial Officer” shall mean the chief financial officer, director of
treasury, principal accounting officer, treasurer, assistant treasurer or
controller of the Company.

“Series” shall mean any series of Notes issued pursuant to this Agreement or any
Supplement.

“Series 2006-A Notes” is defined in Section 1.

“Source” is defined in Section 6.3.

“Standard & Poor’s” shall mean Standard & Poor’s Rating Group, a Division of the
McGraw Hill Companies, Inc.

“Subordinated Debt” shall mean all unsecured Debt of the Company or a Subsidiary
Guarantor, as the case may be, which shall contain or have applicable thereto
subordination provisions providing for the subordination thereof to other Debt
of the Company (including, without limitation, the obligations of the Company
under this Agreement, any Supplement or the Notes) or such Subsidiary Guarantor
(including, without limitation, the obligations of such Subsidiary Guarantor
under the Subsidiary Guaranty).

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” shall mean each Subsidiary which is party to the
Subsidiary Guaranty.

“Subsidiary Guaranty” is defined in Section 2.3(a).

“Successor Corporation” is defined in Section 10.5(b)(1).

“Supplement” is defined in Section 2.2(a).

“SVO” shall mean the Securities Valuation Office of the NAIC or any successor to
such office.

“tranche” shall mean all Notes of a Series having the same maturity, interest
rate and schedule for mandatory prepayments.

“Tranche 1 Notes” is defined in Section 1.

“Tranche 2 Notes” is defined in Section 1.

“Tranche 3 Notes” is defined in Section 1.

“Undisclosed Affiliate” shall mean, at any time and with respect to the Company,
any Person (a) that beneficially owns or holds, directly or indirectly, 10% or
more of any class of voting or equity interests of the Company or (b) that is an
Affiliate of any such Person; provided that, at such time, (1) in the case of
clause (a), such Person shall not have given written notice to the Company of
its 10% or greater holding in the Company and, in the case of clause (b), such
Affiliate of such Person shall not have given the Company written notice of its
affiliation to the Company and (2) the Company shall not otherwise have
knowledge of such holding or affiliation to the Company.

“Unrestricted Subsidiary” shall mean any Subsidiary so designated by the Company
on the Closing Date or by notice in writing given to the holders of Notes in
accordance with the provisions of Section 9.6.

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

8

Schedule 4.9
(to Note Purchase Agreement)

Changes in Corporate Structure

9

Schedule 5.3
(to Note Purchase Agreement)

Disclosure

10

Schedule 5.4
(to Note Purchase Agreement)

Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates

         
Subsidiary
  State of
Incorporation  
Stockholder
 
       

The Company’s directors are      .

The Company’s senior officers are      .

The Company’s Affiliates are      .

11

Schedule 5.5
(to Note Purchase Agreement)

Financial Statements

12

Schedule 5.15
(to Note Purchase Agreement)

Existing Debt; Future Liens

13

Schedule 10.4
(to Note Purchase Agreement)

Existing Liens

14

Exhibit 1(a)
(to Note Purchase Agreement)

Form of Series 2006-A Guaranteed Senior Note, Tranche 1

Diebold, Incorporated

5.44% Series 2006-A Guaranteed Senior Note, Tranche 1, due March 2, 2013

     
No. R2006A-1-     
$     
       ,20     
PPN 253651 A@ 2

For value received, the undersigned, Diebold, Incorporated (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to      or registered assigns, the principal sum of
      Dollars (or so much thereof as shall not have been prepaid) on March 2,
2013 with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 5.44% per annum from the
date hereof, payable semiannually, on the fifteenth day of May and November in
each year and at maturity, commencing with the May 15 or November 15 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to 7.44% on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series 2006-A Guaranteed Senior Notes, Tranche 1 (herein
called the “Notes”) issued pursuant to the Note Purchase Agreement, dated as of
March 2, 2006 (as from time to time amended, supplemented or otherwise modified,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Sections 6.2 and 6.3 of
the Note Purchase Agreement, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of March 2, 2006 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.



      Diebold, Incorporated



      By

Name:
Title:

15

Exhibit 1(b)

(to Note Purchase Agreement)

Form of Series 2006-A Guaranteed Senior Note, Tranche 2

Diebold, Incorporated

5.50% Series 2006-A Guaranteed Senior Note, Tranche 2, due March 2, 2016

     
No. R2006A-2-     
$     
       ,20     
PPN 253651 A# 0

For value received, the undersigned, Diebold, Incorporated (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to      or registered assigns, the principal sum of
      Dollars (or so much thereof as shall not have been prepaid) on March 2,
2016 with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 5.50% per annum from the
date hereof, payable semiannually, on the fifteenth day of May and November in
each year and at maturity, commencing with the May 15 or November 15 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to 7.50% on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series 2006-A Guaranteed Senior Notes, Tranche 2 (herein
called the “Notes”) issued pursuant to the Note Purchase Agreement, dated as of
March 2, 2006 (as from time to time amended, supplemented or otherwise modified,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Sections 6.2 and 6.3 of
the Note Purchase Agreement, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of March 2, 2006 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.



      Diebold, Incorporated



      By

Name:
Title:

16

Exhibit 1(c)

(to Note Purchase Agreement)

Form of Series 2006-A Guaranteed Senior Note, Tranche 3

Diebold, Incorporated

5.55% Series 2006-A Guaranteed Senior Note, Tranche 3, due March 2, 2018

     
No. R2006A-3-     
$     
       ,20     
PPN 253651 B* 3

For value received, the undersigned, Diebold, Incorporated (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to      or registered assigns, the principal sum of
      Dollars (or so much thereof as shall not have been prepaid) on March 2,
2018 with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 5.55% per annum from the
date hereof, payable semiannually, on the fifteenth day of May and November in
each year and at maturity, commencing with the May 15 or November 15 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to 7.55% on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series 2006-A Guaranteed Senior Notes, Tranche 3 (herein
called the “Notes”) issued pursuant to the Note Purchase Agreement, dated as of
March 2, 2006 (as from time to time amended, supplemented or otherwise modified,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representations set forth in Sections 6.2 and 6.3 of
the Note Purchase Agreement, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of March 2, 2006 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.



      Diebold, Incorporated



      By

Name:
Title:

17

Exhibit 2.3

(to Note Purchase Agreement)

Form of Subsidiary guarantee

Execution Copy

Subsidiary Guaranty Agreement

Dated as of March 2, 2006

Re: $75,000,000 5.44% Series 2006 A Guaranteed Senior Notes,

Tranche 1, due March 2, 2013
$175,000,000 5.50% Series 2006 A Guaranteed Senior Notes,
Tranche 2, due March 2, 2016
$50,000,000 5.55% Series 2006 A Guaranteed Senior Notes,
Tranche 3, due March 2, 2018
and
Additional Notes
of
Diebold, Incorporated

18

TABLE OF CONTENTS

Page

                         
SECTION 1.
  Definitions
            2   SECTION 2.   Guaranty of Notes and Note Purchase Agreement
    2  
SECTION 3.
  Guaranty of Payment and Performance
            3   SECTION 4.   General Provisions Relating to the Guaranty
    4   SECTION 5.   Representations and Warranties of the Guarantors
    9  
SECTION 6.
  Amendments, Waivers and Consents
            11  
SECTION 7.
  Notices
            12  
SECTION 8.
  Miscellaneous
            12  
Exhibit A
    —     Guaranty Supplement
       
Exhibit B
    —     Guaranty Accession Agreement
       

19

Subsidiary Guaranty Agreement

Re: $75,000,000 5.44% Series 2006-A Guaranteed Senior Notes,

Tranche 1, due March 2, 2013
$175,000,000 5.50% Series 2006-A Guaranteed Senior Notes,
Tranche 2, due March 2, 2016
$50,000,000 5.55% Series 2006-A Guaranteed Senior Notes,
Tranche 3, due March 2, 2018
and
Additional Notes
of
Diebold, Incorporated

This Subsidiary Guaranty Agreement dated as of March 2, 2006 (this “Guaranty”)
is entered into on a joint and several basis by each of the undersigned,
together with any entity which may become a party hereto by execution and
delivery of a Guaranty Supplement in substantially the form set forth as
Exhibit A hereto (a “Guaranty Supplement”) (which parties are hereinafter
referred to individually as a “Guarantor” and collectively as the “Guarantors”).

Recitals

A. Each Guarantor is a direct or indirect Subsidiary of Diebold, Incorporated, a
corporation organized under the laws of the State of Ohio (the “Company”).

B. The Company has entered into a Note Purchase Agreement dated as of March 2,
2006 (as the same may be amended, supplemented, restated or otherwise modified
from time to time, the “Note Purchase Agreement”) between the Company and each
of the institutional investors named on Schedule A attached thereto (the “2006A
Note Purchasers”), providing for, among other things, the issue and sale by the
Company to the 2006A Note Purchasers of $300,000,000 aggregate principal amount
of its Series 2006-A Guaranteed Senior Notes consisting of (a) $75,000,000
aggregate principal amount of its 5.44% Series 2006-A Guaranteed Senior Notes,
Tranche 1, due March 2, 2013 (the “Tranche 1 Notes”), (b) $175,000,000 aggregate
principal amount of its 5.50% Series 2006-A Guaranteed Senior Notes, Tranche 2,
due March 2, 2016 (the “Tranche 2 Notes”) and (c) $50,000,000 aggregate
principal amount of its 5.55% Series 2006-A Guaranteed Senior Notes, Tranche 3,
due March 2, 2018 (the “Tranche 3 Notes”; the Tranche 3 Notes together with the
Tranche 1 Notes and Tranche 2 Notes are collectively referred to herein as the
“Series 2006-A Notes”).

C. Pursuant to the Note Purchase Agreement, the Company may, from time to time,
issue one or more additional Series of its unsecured promissory notes
(“Additional Notes,” and collectively with the Series 2006-A Notes, the “Notes”)
to purchasers (“Additional Purchasers”) pursuant to a supplement (a
“Supplement”), provided that the aggregate principal amount of Additional Notes
issued pursuant to Supplements in accordance with the terms of Section 2.2 of
the Note Purchase Agreement shall not exceed $1,000,000,000. In connection with
the issuance of each Series of Additional Notes, the Guarantors will execute and
deliver a Guaranty Accession Agreement in the form attached hereto as Exhibit B
confirming that such Series of Additional Notes Constitutes Notes hereunder and
are entitled to the benefits hereof. The 2006A Note Purchasers and the
Additional Purchasers together with their respective successors and assigns are
collectively referred to herein as the “Holders.”

D. The 2006A Note Purchasers have required as a condition of their purchase of
the Series 2006-A Notes and it is a condition of each Additional Purchaser’s
purchase of Additional Notes that the Company cause each of the undersigned to
enter into this Guaranty and, as set forth in Section 9.8 of the Note Purchase
Agreement, to cause certain other Subsidiaries to enter into a Guaranty
Supplement, and the Company has agreed to cause each of the undersigned to
execute this Guaranty and to cause each such other Subsidiary to execute a
Guaranty Supplement, in each case in order to induce the 2006A Note Purchasers
and Additional Purchasers to purchase the Notes and thereby benefit the Company
and its Subsidiaries by providing funds to the Company for the purposes
described in Section 5.14 of the Note Purchase Agreement or in the case of any
Additional Notes, for the purposes described in the related Supplement.

Now, therefore, as required by Section 4.10 of the Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

SECTION 1. Definitions.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless defined herein or the context shall otherwise require.

SECTION 2. Guaranty of Notes and Note Purchase Agreement.

(a) Each Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders: (1) the full and prompt payment of
the principal of, Make-Whole Amount, if any, and interest on the Notes from time
to time outstanding, as and when such payments shall become due and payable
whether by lapse of time, upon redemption or prepayment, by extension or by
acceleration or declaration or otherwise (including, to the extent permitted by
applicable law, interest due on overdue payments of principal, Make-Whole
Amount, if any, or interest at the rate set forth in the Notes) in federal or
other immediately available funds of the United States of America which at the
time of payment or demand therefor shall be legal tender for the payment of
public and private debts, (2) the full and prompt performance and observance by
the Company of each and all of the obligations, covenants and agreements
required to be performed or owed by the Company under the terms of the Notes and
the Note Purchase Agreement (including any Supplement) and (3) the full and
prompt payment, upon demand by any Holder of all costs and expenses, legal or
otherwise (including reasonable attorneys’ fees), if any, expressly required to
be paid by the Company pursuant to the Note Purchase Agreement, including,
without limitation, Section 15.1 thereof.

(b) To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, taking into account all other Payments previously or
concurrently made by any of the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
obligations satisfied by such Payment in the same proportion as such Guarantor’s
Allocable Amount (as hereinafter defined) in effect immediately prior to such
Payment bore to the Aggregate Allocable Amount (as hereinafter defined) of all
of the Guarantors in effect immediately prior to the making of such Payment,
then such Guarantor shall be entitled to contribution and indemnification from,
and be reimbursed by, each of the other Guarantors for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Payment; provided that each Guarantor covenants and
agrees that such right of contribution and indemnification and any and all
claims of such Guarantor against any other Guarantor, any endorser or against
any of their property shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all of the Notes and
satisfaction by the Company of its obligations under the Note Purchase Agreement
and under each Supplement and by the Guarantors of their obligations under this
Guaranty and the Guarantors shall not take any action to enforce such right of
contribution and indemnification, and the Guarantors shall not accept any
payment in respect of such right of contribution and indemnification, until all
of the Notes and all amounts payable by the Guarantors hereunder have
indefeasibly been finally paid in cash in full and all of the obligations of the
Company under the Note Purchase Agreement and under each Supplement and of the
Guarantors under this Guaranty have been satisfied

As of any date of determination, (1) the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount which could then be claimed by the Holders
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Bankruptcy Code (11 U.S.C. Sec.
101 et. seq.) or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law; and (2) the
“Aggregate Allocable Amount” shall be equal to the sum of each Guarantor’s
Allocable Amount.

This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.

Each Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Guarantor to which such
contribution and indemnification is owing.

SECTION 3. Guaranty of Payment and Performance.

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (and not merely of collection) and each Guarantor hereby waives, to
the fullest extent permitted by law, any right to require that any action on or
in respect of any Note or the Note Purchase Agreement (including any Supplement)
be brought against the Company or any other Person or that resort be had to any
direct or indirect security for the Notes or for this Guaranty or any other
remedy. Any Holder may, at its option, proceed hereunder against any Guarantor
in the first instance to collect monies when due, the payment of which is
guaranteed hereby, without first proceeding against the Company or any other
Person and without first resorting to any direct or indirect security for the
Notes or for this Guaranty or any other remedy. The liability of each Guarantor
hereunder shall in no way be affected or impaired by any acceptance by any
Holder of any direct or indirect security for, or other guaranties of, any Debt,
liability or obligation of the Company or any other Person to any Holder or by
any failure, delay, neglect or omission by any Holder to realize upon or protect
any such guarantees, Debt, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.

SECTION 4. General Provisions Relating to the Guaranty.

(a) Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:

(1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Debt, liability or obligation of the Company on the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of the Note Purchase Agreement, any
Supplement, any other agreement or waive this Guaranty; or

(2) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Debt, liability or obligation of the Company or of any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Debt, liability or obligation of the Company on the
Notes; or

(3) settle, adjust or compromise any claim of the Company against any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Debt, liability or obligation of the Company on the
Notes.

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

(b) Each Guarantor hereby waives, to the fullest extent permitted by law:

(1) notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Debt, liability and obligation described in Section 2 hereof shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);

(2) notice of the issuance of any Additional Notes pursuant to the Note Purchase
Agreement or any Supplement thereto;

(3) demand of payment by any Holder from the Company or any other Person
(including, without limitation, any other Guarantor) indebted in any manner on
or for any of the Debt, liabilities or obligations hereby guaranteed; and

(4) presentment for the payment by any Holder or any other Person of the Notes
or any other instrument, protest thereof and notice of its dishonor to any party
thereto and to such Guarantor.

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination, whether by reason of any claim of any character
whatsoever or otherwise and shall not be subject to any defense, set-off,
counterclaim (other than any compulsory counterclaim), recoupment or termination
whatsoever.

(c) The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect irrespective of:

(1) the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement, any Supplement or any other agreement or any of the
terms of any thereof, the continuance of any obligation on the part of the
Company or any other Person on or in respect of the Notes or under the Note
Purchase Agreement, any Supplement or any other agreement or the power or
authority or the lack of power or authority of the Company to issue the Notes or
the Company to execute and deliver the Note Purchase Agreement, any Supplement
or any other agreement or of any Guarantor to execute and deliver this Guaranty
or to perform any of its obligations hereunder or the existence or continuance
of the Company or any other Person as a legal entity; or

(2) any default, failure or delay, willful or otherwise, in the performance by
the Company, any Guarantor or any other Person of any obligations of any kind or
character whatsoever under the Notes, the Note Purchase Agreement, any
Supplement, this Guaranty or any other agreement; or

(3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any Guarantor or any other Person or in respect of
the property of the Company, any Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, sale of all or
substantially all of the assets of or winding up of the Company, any Guarantor
or any other Person; or

(4) impossibility or illegality of performance on the part of the Company, any
Guarantor or any other Person of its obligations under the Notes, the Note
Purchase Agreement, any Supplement, this Guaranty or any other agreement; or

(5) in respect of the Company or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to the Company
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotion, acts of God or the public enemy,
delays or failure of suppliers or carriers, inability to obtain materials,
action of any federal or state regulatory body or agency, change of law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the control of the Company or any other Person and whether or not of the
kind hereinbefore specified; or

(6) any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement, any Supplement or this Guaranty, so
that such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or

(7) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, any
Supplement, this Guaranty or any other agreement; or

(8) the failure of any Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or

(9) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
any Supplement, this Guaranty or any other agreement or failure to resort for
payment to the Company, any Guarantor or to any other Person or to any other
guaranty or to any property, security, Liens or other rights or remedies; or

(10) the acceptance of any additional security or other guaranty, the advance of
additional money to the Company or any other Person, the renewal or extension of
the Notes or amendments, modifications, consents or waivers with respect to the
Notes, the Note Purchase Agreement, any Supplement or any other agreement, or
the sale, release, substitution or exchange of any security for the Notes; or

(11) the failure to execute a Guaranty Accession Agreement in connection with
the issuance of any Series of Additional Notes; or

(12) any merger or consolidation of the Company, any Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
other equity interests of the Company, any Guarantor or any other Person; or

(13) any defense whatsoever that: (i) the Company or any other Person might have
to the payment of the Notes (including, principal, Make-Whole Amount, if any, or
interest), other than payment thereof in federal or other immediately available
funds or (ii) the Company or any other Person might have to the performance or
observance of any of the provisions of the Notes, the Note Purchase Agreement,
any Supplement or any other agreement, whether through the satisfaction or
purported satisfaction by the Company or any other Person of its debts due to
any cause such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise; or

(14) any act or failure to act with regard to the Notes, the Note Purchase
Agreement, any Supplement, this Guaranty or any other agreement or anything
which might vary the risk of any Guarantor or any other Person; or

(15) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or any other Person in respect of the
obligations of any Guarantor or other Person under this Guaranty or any other
agreement;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, Make-Whole Amount, if any, and
interest on the Notes in accordance with their respective terms whenever the
same shall become due and payable as in the Notes provided, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company shall default under or in respect of the terms of
the Notes or the Note Purchase Agreement and that notwithstanding recovery
hereunder for or in respect of any given default or defaults by the Company
under the Notes or the Note Purchase Agreement or any Supplement, this Guaranty
shall remain in full force and effect and shall apply to each and every
subsequent default.

(d) All rights of any Holder under this Guaranty shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
any Note held by such Holder whether with or without the consent of or notice to
the Guarantors under this Guaranty or to the Company.

(e) To the extent of any payments made under this Guaranty, the Guarantors shall
be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation and any and all claims of such Guarantor against the Company, any
endorser or other Guarantor or against any of their respective properties shall
be junior and subordinate in right of payment to the prior indefeasible final
payment in cash in full of all of the Notes and satisfaction by the Company of
its obligations under the Note Purchase Agreement and each Supplement and by the
Guarantors of their obligations under this Guaranty, and the Guarantors shall
not take any action to enforce such right of subrogation, and the Guarantors
shall not accept any payment in respect of such right of subrogation, until all
of the Notes and all amounts payable by the Guarantors hereunder have
indefeasibly been finally paid in cash in full and all of the obligations of the
Company under the Note Purchase Agreement and each Supplement and of the
Guarantors under this Guaranty have been satisfied. Notwithstanding any right of
any Guarantor to ask, demand, sue for, take or receive any payment from the
Company, all rights, Liens and security interests of each Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of the Company shall
be and hereby are subordinated to the rights, if any, of the Holders in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Notes and the obligations of the Company under the Note
Purchase Agreement shall have been paid in cash in full and satisfied.

(f) Each Guarantor agrees that to the extent the Company or any other Person
makes any payment on any Note, which payment or any part thereof is subsequently
invalidated, voided, declared to be fraudulent or preferential, set aside,
recovered, rescinded or is required to be retained by or repaid to a trustee,
receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.

(g) No Holder shall be under any obligation: (1) to marshal any assets in favor
of the Guarantors or in payment of any or all of the liabilities of the Company
under or in respect of the Notes and the Note Purchase Agreement and each
Supplement or the obligations of the Guarantors hereunder or (2) to pursue any
other remedy that the Guarantors may or may not be able to pursue themselves and
that may lighten the Guarantors’ burden, any right to which each Guarantor
hereby expressly waives.

(h) If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration shall at such time be prevented or the right of any Holder to
receive any payment under any Note shall at such time be delayed or otherwise
affected by reason of the pendency against the Company of a case or proceeding
under a bankruptcy or insolvency law, each Guarantor agrees that, for purposes
of this Guaranty and its obligations hereunder, the maturity of such principal
amount shall be deemed to have been accelerated with the same effect as if the
Holders had accelerated the same in accordance with the terms of the Note
Purchase Agreement (including any Supplement), and such Guarantor shall
forthwith pay such accelerated principal of, Make-Whole Amount, if any, and
interest on the Notes and any other amounts guaranteed hereunder.

SECTION 5. Representations and Warranties of the Guarantors.

Each Guarantor represents and warrants to each Holder that:

(a) Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, financial condition, assets or properties of the Company and its
Restricted Subsidiaries, taken as a whole, (2) the ability of the Guarantors,
taken as a whole, to perform their obligations under this Guaranty or (3) the
validity or enforceability of this Guaranty (herein in this Section 5, a
“Material Adverse Effect”). Such Guarantor has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Guaranty and to perform the provisions hereof.

(b) Each subsidiary of such Guarantor is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
subsidiary of such Guarantor has the corporate or other power and authority to
own or hold under lease the properties it purports to own or hold under lease
and to transact the business it transacts and proposes to transact.

(c) This Guaranty has been duly authorized by all necessary action on the part
of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(d) The execution, delivery and performance by such Guarantor of this Guaranty
will not (1) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor or any of its subsidiaries under any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, organizational document or any
other material agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor or any of its subsidiaries.

(e) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.

(f) (1) There are no actions, suits or proceedings pending or, to the knowledge
of such Guarantor, threatened against or affecting such Guarantor or any of its
subsidiaries or any property of such Guarantor or any of its subsidiaries in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

(2) Neither such Guarantor nor any of its subsidiaries is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(g) Neither such Guarantor nor any of its subsidiaries is (1) an “investment
company,” nor will be an “investment company” after the application of proceeds,
within the meaning of the Investment Company Act of 1940, as amended or (2) a
“holding company” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 2005,
as amended. Neither such Guarantor nor any of its subsidiaries is subject to
regulation under the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.

(h) Such Guarantor is solvent, has capital not unreasonably small in relation to
its business or any contemplated or undertaken transaction and has assets having
a value both at fair valuation and at present fair salable value greater than
the amount required to pay its debts as they become due and greater than the
amount that will be required to pay its probable liability on its existing debts
as they become absolute and matured. Such Guarantor does not intend to incur, or
believe or should have believed that it will incur, debts beyond its ability to
pay such debts as they become due. Such Guarantor will not be rendered insolvent
by the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

(i) The obligations of such Guarantor under this Guaranty rank at least pari
passu in right of payment with all other unsecured Debt (actual or contingent)
of such Guarantor that is not expressed to be subordinate or junior in rank to
any other unsecured Debt of such Guarantor including, without limitation, all
obligations of such Guarantor under any guaranty of Debt of any other Person.

(j) The obligations of such Guarantor under this Guaranty (1) are in furtherance
of such Guarantor’s corporate or partnership purposes, (2) are necessary or
convenient to the conduct, promotion and attainment of the business of such
Guarantor and (3) directly or indirectly benefit such Guarantor.

SECTION 6. Amendments, Waivers and Consents.

(a) This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders, except that (1) no amendment
or waiver of any of the provisions of Sections 3, 4 or 5, or any defined term
(as it is used therein), will be effective as to any Holder unless consented to
by such Holder in writing, and (2) no such amendment or waiver may, without the
written consent of each Holder, (i) change the percentage of the principal
amount of the Notes the Holders of which are required to consent to any such
amendment or waiver or (ii) amend Section 2 or this Section 6. No consent of the
Holders or the Guarantors shall be required in connection with the execution and
delivery of a Guaranty Supplement or other addition of any additional Guarantor,
and each Guarantor, by its execution and delivery of this Guaranty (or Guaranty
Supplement) consents to the addition of each additional Guarantor. No consent of
the Holders or the Guarantors shall be required in connection with the issuance
and sale of Additional Notes, and each Guarantor, by its execution and delivery
of this Guaranty (or Guaranty Supplement) consents to the issuance of Additional
Notes pursuant to the Note Purchase Agreement.

(b) The Guarantors will provide each Holder (irrespective of the amount of Notes
then owned by it) with sufficient information, sufficiently far in advance of
the date a decision is required, to enable such Holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof. The Guarantors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 6 to each Holder promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Holders. The Guarantors will deliver executed copies of each
executed Guaranty Supplement to each Holder promptly following the date on which
it is executed.

(c) No Guarantor will directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by such
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.

(d) Any amendment or waiver consented to as provided in this Section 6 applies
equally to all Holders affected thereby and is binding upon them and upon each
future holder and upon the Guarantors. No such amendment or waiver will extend
to or affect any obligation, covenant or agreement not expressly amended or
waived or impair any right consequent thereon. No course of dealing between the
Guarantors and any Holder nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of any Holder. As used herein, the term “this
Guaranty” and references thereto shall mean this Guaranty as it may from time to
time be amended or supplemented.

(e) Solely for the purpose of determining whether the Holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their Affiliates shall be deemed not to be outstanding.

SECTION 7. Notices.

All notices and communications provided for hereunder shall be made in the
manner and at the address provided in Section 18 of the Note Purchase Agreement
with any notices and communications to a Subsidiary Guarantor delivered to such
Subsidiary Guarantor c/o the Company at the address set forth for the Company in
Section 18(4) of the Note Purchase Agreement.

SECTION 8. Miscellaneous.

(a) No remedy herein conferred upon or reserved to any Holder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under this Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

(b) The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified for such purpose for such Holder, in the
case of a Holder that is a 2006A Note Purchaser, on Schedule A to the Note
Purchase Agreement, and in the case of a Holder that is an Additional Purchaser,
on Schedule A to the corresponding Supplement or by such other method or at such
other address as any Holder shall have from time to time specified to the
Guarantors or the Company on behalf of the Guarantors in writing for such
purpose, without the presentation or surrender of this Guaranty or any Note.

(c) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d) If the whole or any part of this Guaranty shall be now or hereafter become
unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

(e) This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid. If any Guarantor
enters into any consolidation or merger, pursuant to which such Guarantor is not
the surviving entity (the “Successor Corporation”), the Successor Corporation
shall execute and deliver to each Holder its assumption of the due and punctual
performance and observance of each covenant and condition of this Guaranty
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders). Except as set forth in the immediately preceding
sentence, no Guarantor shall assign its obligations hereunder.

(f) This Guaranty may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

(g) This Guaranty shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

(h) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty. To the fullest extent permitted by applicable law, each Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(i) Each Guarantor consents to process being served by or on behalf of any
Holder in any suit, action or proceeding of the nature referred to in
Section 8(h) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 7 or at such other address of which
such Holder shall then have been notified pursuant to said Section. Each
Guarantor agrees that such service upon receipt (1) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(j) Nothing in Section 8(h) or 8(i) shall affect the right of any Holder to
serve process in any manner permitted by law, or limit any right that the
Holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

(k) Each Guarantor hereby waives trial by jury in any action brought on or with
respect to this Guaranty or any other document executed in connection herewith.

In Witness Whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of the date first written above.

     
[
  ]
 
   
By:
 

 
   

Name:
Title:

20

Exhibit A

(to Guaranty Agreement)

Guaranty Supplement

To the Holders (as defined in the hereinafter

  defined Guaranty Agreement)

Ladies and Gentlemen:

Whereas, Diebold, Incorporated, a corporation organized under the laws of the
State of Ohio (the “Company”), (i) issued [(1)] $300,000,000 aggregate principal
amount of its Series 2006-A Guaranteed Senior Notes consisting of
(a) $75,000,000 aggregate principal amount of its 5.44% Series 2006-A Guaranteed
Senior Notes, Tranche 1, due March 2, 2013 (the “Tranche 1 Notes”),
(b) $175,000,000 aggregate principal amount of its 5.50% Series 2006-A
Guaranteed Senior Notes, Tranche 2, due March 2, 2016 (the “Tranche 2 Notes”)
and (c) $50,000,000 aggregate principal amount of its 5.55% Series 2006-A
Guaranteed Senior Notes, Tranche 3, due March 2, 2018 (the “Tranche 3 Notes”;
the Tranche 3 Notes together with the Tranche 1 Notes and Tranche 2 Notes are
collectively referred to herein as the “Series 2006-A Notes”) pursuant to a Note
Purchase Agreement dated as of March 2, 2006 (the “Note Purchase Agreement”)
between the Company and each of the purchasers named on Schedule A attached to
said Note Purchase Agreement (the “2006A Note Purchasers”) for the purposes
described in Section 5.14 of the Note Purchase Agreement [and (2)      [insert
information regarding any prior issuances of Additional Notes] and (ii) may,
from time to time, issue and sell one or more additional Series of its unsecured
promissory notes under the provisions of the Note Purchase Agreement pursuant to
a supplement (a “Supplement”), provided that the aggregate principal amount of
Notes of all Series issued pursuant to all Supplements (the “Additional Notes,”
and collectively with the Series 2006-A Notes, the “Notes”) in accordance with
the terms of Section 2.2 of the Note Purchase Agreement shall not exceed
$1,000,000,000. Capitalized terms used herein shall have the meanings set forth
in the hereinafter defined Guaranty Agreement unless herein defined or the
context shall otherwise require.

Whereas, as a condition precedent to their purchase of the Notes, the Holders
required that from time to time certain subsidiaries of the Company enter into
that certain Subsidiary Guaranty Agreement dated as of March 2, 2006 as security
for the Notes (as amended, supplemented, restated or otherwise modified from
time to time, the “Guaranty Agreement”).

Pursuant to Section 9.8 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned,      , a [corporation] organized under the laws of
     (the “Additional Guarantor”), to join in the Guaranty Agreement. In
accordance with the requirements of the Guaranty Agreement, the Additional
Guarantor desires to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty Agreement attached hereto so
that at all times from and after the date hereof until discharged in accordance
with Section 2.3(b) of the Note Purchase Agreement, the Additional Guarantor
shall be jointly and severally liable as set forth in the Guaranty Agreement for
the obligations of the Company under the Notes and the Note Purchase Agreement
and each Supplement and to the extent and in the manner set forth in the
Guaranty Agreement.

The undersigned is the duly elected      of the Additional Guarantor, a
subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you. The execution by the undersigned of this
Guaranty Supplement shall evidence such Additional Guarantor’s consent to and
acknowledgment and approval of the terms set forth herein and in the Guaranty
Agreement and its agreement to be bound by the covenants, terms and provisions
of the Guaranty Agreement as a Guarantor thereunder and by such execution the
Additional Guarantor shall be deemed to have made in favor of the Holders the
representations and warranties set forth in Section 5 of the Guaranty Agreement
(other than those set forth in Section 5(b) and Section 5(f) of the Guaranty
Agreement).

Upon execution of this Guaranty Supplement, the Guaranty Agreement shall be
deemed to be amended as set forth above. Except as amended herein, the terms and
provisions of the Guaranty Agreement are hereby ratified, confirmed and approved
in all respects.

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty Agreement without making specific reference to
this Guaranty Supplement, but nevertheless all such references shall be deemed
to include this Guaranty Supplement unless the context shall otherwise require.

Dated:      , 20 .



      [Name of Additional Guarantor]  



      By  

Its

21

Exhibit B
(to Guaranty Agreement)

Form of Accession Agreement

Reference is hereby made to the Subsidiary Guaranty Agreement dated as of
March 2, 2006 (the “Guaranty”), entered into on a joint and several basis by
each of the undersigned. Capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Guaranty.

The undersigned hereby confirm that the Additional Purchasers of the Additional
Notes issued pursuant to the Supplement dated as of      , 20     are Holders as
defined in the Guaranty and as such, are entitled to the full rights and
benefits of Holders under the Guaranty. The undersigned acknowledge the terms of
the Guaranty and agree to be bound thereby.

Date:

[Guarantors]

By:
Name:
Title:


CH2\ 1368777.5

22

Exhibit 4.4(a)
(to Note Purchase Agreement)

Form of Opinion of Special Counsel
to the Company and the Subsidiary Guarantors

The closing opinion of Jones Day, special counsel for the Company and the
Subsidiary Guarantors, which is called for by Section 4.4(a) of the Agreement,
shall be dated the Closing Date and addressed to each Purchaser, shall be
satisfactory in scope and form to each Purchaser and shall be to the effect
that:

[To follow separately]

The opinion of Jones Day shall cover such other matters relating to the sale of
the Notes as any Purchaser may reasonably request and shall provide that
(i) subsequent holders of the Notes may rely upon such opinion and (ii) such
opinion may be provided to Governmental Authorities including, without
limitation, the NAIC. With respect to matters of fact on which such opinion is
based, such counsel shall be entitled to rely on appropriate certificates of
public officials and officers of the Company.

23

Exhibit 4.4(b)
(to Note Purchase Agreement)

Form of Opinion of Special Counsel
to the Purchasers

The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Ohio.

2. The Agreement and the Notes being delivered on the date hereof constitute the
legal, valid and binding contracts of the Company, enforceable against the
Company in accordance with its terms.

3. The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by this Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.

The opinion of Schiff Hardin LLP shall also state that the opinion of Jones Day
is satisfactory in scope and form to Schiff Hardin LLP and that, in their
opinion, the Purchasers are justified in relying thereon.

In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP may
rely, as to matters referred to in paragraph 1, solely upon an examination of
the Articles of Incorporation certified by, and a certificate of good standing
of the Company from, the Secretary of State of the State of Ohio. The opinion of
Schiff Hardin LLP is limited to the laws of the State of New York and the
Federal laws of the United States.

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Company and upon representations of the Company and the Purchasers delivered in
connection with the issuance and sale of the Notes.

24

Exhibit S
(to Note Purchase Agreement)

Diebold, Incorporated

[Number] Supplement to Note Purchase Agreement

Dated as of ________ __, 20__

Re: $     % Series      Guaranteed Senior Notes,

[Tranche __,] Due ________ __, 20__

25

Diebold, Incorporated
5995 Mayfair Road
North Canton, OH 44720-8077

Dated as of
________ __, 20__

To the Purchaser(s) listed in

the attached Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Note Purchase Agreement (this “Supplement”) is
between Diebold, Incorporated, an Ohio corporation (the “Company”), and the
institutional investors named on Schedule A attached hereto (the “Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
March 2, 2006 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 2.2(c)(2) of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Purchaser(s) as follows:

1. The Company has authorized the issue and sale of $     aggregate principal
amount of its      % Series      [, Tranche      ,] Guaranteed Senior Notes due
           , 20     (the “Series      Notes”). The Series      Notes, together
with the Series 2006-A Notes [and the Series       Notes] initially issued
pursuant to the Note Purchase Agreement and the      Supplement, respectively,
and each series of Additional Notes which may from time to time hereafter be
issued pursuant to the provisions of Section 2.2 of the Note Purchase Agreement,
are collectively referred to as the “Notes” (such term shall also include any
such notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement). The Series      Notes shall be substantially in the form
set out in Exhibit 1 hereto with such changes therefrom, if any, as may be
approved by the Purchaser(s) and the Company.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company will issue and sell to each Purchaser, at the
Closing provided for in Section 3, and each Purchaser will purchase from the
Company, Series      Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A hereto at a price of 100% of the principal amount
thereof. The obligations of each Purchaser hereunder are several and not joint
obligations and no Purchaser shall have any obligation or any liability to any
Person for the performance or nonperformance by any other Purchaser hereunder.

3. The sale and purchase of the Series      Notes to be purchased by each
Purchaser shall occur at the offices of [Schiff Hardin LLP, 623 Fifth Avenue,
28th Floor, New York, New York 10022] at 11:00 a.m. New York time, at a closing
(the “Closing”) on            , 20      or on such other Business Day thereafter
on or prior to      , 20     as may be agreed upon by the Company and the
Purchasers. At the Closing, the Company will deliver to each Purchaser the
Series      Notes to be purchased by such Purchaser in the form of a single
Series      Note (or such greater number of Series      Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company. If, at the Closing, the Company shall fail to tender such
Series      Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Supplement, without thereby waiving any
rights such Purchaser may have by reason of such failure or such nonfulfillment.

4. The obligation of each Purchaser to purchase and pay for the
Series      Notes to be sold to such Purchaser at the Closing is subject to the
fulfillment to such Purchaser’s satisfaction, prior to the Closing, of the
conditions set forth in Section 4 of the Note Purchase Agreement with respect to
the Series      Notes to be purchased at the Closing, and to the following
additional conditions:

(a) Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, (1) each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of the Closing and the Company shall have
delivered to each Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that such condition has been fulfilled and (2) the
representations and warranties of each Subsidiary Guarantor in the Subsidiary
Guaranty shall be correct as of the date of the Closing.

(b) Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Series      Notes to be
purchased by it at the Closing as specified in Schedule A.

5. [Here insert special provisions for Series      Notes including prepayment
provisions applicable to Series      Notes (including Make-Whole Amount) and
closing conditions applicable to Series      Notes].

6. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series      Notes
by such Purchaser.

7. The Company and each Purchaser agree to be bound by and comply with the terms
and provisions of the Note Purchase Agreement as fully and completely as if such
Purchaser were an original signatory to the Note Purchase Agreement.

8. All references in the Note Purchase Agreement and all other instruments,
documents and agreements relating to, or entered into in connection with the
foregoing documents and agreements, to the Note Purchase Agreement shall be
deemed to refer to the Note Purchase Agreement, as supplemented by this
     Supplement.

9. Except as expressly supplemented by this      Supplement, all terms and
provisions of the Note Purchase Agreement remain unchanged and continue,
unabated, in full force and effect and the Company hereby reaffirms its
obligations and liabilities under the Note Purchase Agreement.

10. This      Supplement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

11. Any provision of this Supplement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

12. All covenants and other agreements contained in this      Supplement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

13. This      Supplement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

26

The execution hereof shall constitute a contract between the Company and the
Purchaser(s) for the uses and purposes hereinabove set forth.



      Diebold, Incorporated



      By

Name:
Title:



    Accepted as of      , 20     



      [Variation]



      By

Name:

Title:

27

Schedule A
(to ______ Supplement to Note Purchase Agreement)

Information Relating to Purchasers

         
Name and Address of Purchaser
  Principal
Amount of Series
      Notes to
be Purchased
 
       
[Name of Purchaser]
    $  
 
       
(1) All payments by wire transfer of
immediately available funds to:
 


with sufficient information to identify
the source and application of such funds.
 


 
       
(2) All notices of payments and written
confirmations of such wire transfers:
 


 
       
(3) All other communications:
 


28

Exhibit A
(to ________ Supplement to Note Purchase Agreement)

Supplemental Representations

The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement is true and correct in all
material respects as of the date hereof with respect to the Series      Notes
with the same force and effect as if each reference to “Series 2006-A Notes” set
forth therein was modified to refer the “Series      Notes,” each reference to
“this Agreement” therein was modified to refer to “the Note Purchase Agreement
as supplemented by the      Supplement” and each reference to “the Purchasers”
set forth therein was modified to refer to “the institutional investors named on
Schedule A to the      Supplement.” The Section references hereinafter set forth
correspond to the similar sections of the Note Purchase Agreement which are
supplemented hereby:

Section 5.3 Disclosure. The Company, through its agent, [Banc of America
Securities LLC] has delivered to each Purchaser a copy of a [Private Placement
Memorandum], dated      (the “Memorandum”), relating to the transactions
contemplated by the      Supplement. The Note Purchase Agreement, the
Memorandum, the documents, certificates or other writings identified in
Schedule 5.3 to the      Supplement and the financial statements listed in
Schedule 5.5 to the      Supplement, in each case, delivered to the Purchasers
prior to      (the Note Purchase Agreement, the Memorandum, such documents,
certificates or other writings, the      Supplement and such financial
statements being referenced to, collectively, as the “Disclosure Documents”)
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in the light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents since      , there has been no change
in the financial condition, operations, business or properties of the Company or
any Restricted Subsidiary except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. There is no
fact known to any Senior Financial Officer or other executive officer of the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

Section 5.4 Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 to the      Supplement contains (except as noted therein)
complete and correct lists of (1) the Company’s Restricted and Unrestricted
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary, (2) the Company’s Affiliates, other than Subsidiaries
and Undisclosed Affiliates and (3) the Company’s directors and senior officers.

Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5 to the      Supplement.
All of said financial statements (including in each case the related schedules
and notes) fairly present, in all material respects, the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and the absence of footnotes). The
Company and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

Section 5.13 Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has, directly or through any agent, offered the
Series      Notes, the Subsidiary Guaranty or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any Person other than the Purchasers and
not more than      other Institutional Investors of the type described in clause
(c) of he definition thereof, each of which has been offered the
Series      Notes and the Subsidiary Guaranty in connection with a private sale
for investment. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes or
the Subsidiary Guaranty to the registration requirements of Section 5 of the
Securities Act.

Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series      Notes to      and for other general
corporate purposes. No part of the proceeds from the sale of the
Series      Notes pursuant to the       Supplement will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than      % of the value of the consolidated total assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than      % of the value of such assets.
As used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15 Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.15 to the      Supplement sets forth
a complete and correct list of all outstanding Debt of the Company and its
Restricted Subsidiaries as of      (including a description of the obligors and
obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Debt of the Company or its Restricted Subsidiaries. Neither the Company
nor any Restricted Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any Debt of
the Company or such Restricted Subsidiary, and no event or condition exists with
respect to any Debt of the Company or any Restricted Subsidiary, that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Debt to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15 the      Supplement, neither the
Company nor any Restricted Subsidiary has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien not
permitted by Section 10.4 of the Note Purchase Agreement.

[Add any additional Sections as appropriate at the time the Series      Notes
are issued]

29

Exhibit 1
(to ________ Supplement to Note Purchase Agreement)

Form of Series 20__-_ [Tranche __,] Guaranteed Senior Note

Diebold, Incorporated

__% Series 20__-__ [, Tranche __], Guaranteed Senior Note, due ________ __, 20__

     
No. 20     -     R-     
$     
       ,20     
PPN      

For value received, the undersigned, Diebold, Incorporated (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to      or registered assigns, the principal sum of
      Dollars (or so much thereof as shall not have been prepaid) on
           , 20     with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of      % per
annum from the date hereof, payable [semiannually], on the      day of      and
     in each year and at maturity, commencing with the      or      next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, at a rate per annum from time
to time equal to      % on any overdue payment of interest and, during the
continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable [semiannually] as aforesaid
(or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series 20     -     [, Tranche      ,] Guaranteed Senior
Notes, (herein called the “Notes”) issued pursuant to the      Supplement dated
as of      (the “Supplement”) which supplements that certain Note Purchase
Agreement dated as of March 2, 2006 (as from time to time amended, supplemented
or otherwise modified, the “Note Purchase Agreement”), originally between the
Company and the respective Purchasers named therein and is entitled to the
benefits of the Note Purchase Agreement. Each holder of this Note will be
deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that such holder may (in reliance upon information provided
by the Company, which shall not be unreasonably withheld) make a representation
to the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under Section 406(a) of ERISA. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Supplement.] [This Note is not subject to regularly
scheduled prepayments of principal.] This Note is [also] subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Supplement and/or the Note Purchase Agreement, but not
otherwise.

Pursuant to the Subsidiary Guaranty Agreement dated as of March 2, 2006 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.



      Diebold, Incorporated



      By

Name:
Title:

30